            Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 1 of 75



                              UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                      ENTERED
                                                                                                            07/02/2019
    ------------------------------------------------------------------- x
                                                                        :   Chapter 11
    In re:                                                              :
                                                                        :   Case No. XX-XXXXXXX (DRJ)
    MONITRONICS INTERNATIONAL, INC., et al.,                            :
                                                                        :   (Joint Administration Requested)
                       1
            Debtors.                                                    :
                                                                        :
    ------------------------------------------------------------------- x

              INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
             OBTAIN POSTPETITION FINANCING, (II) AUTHORIZING
           THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
           LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
    EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING
      THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND (VII)
                         GRANTING RELATED RELIEF (Docket No. 14)

           Upon the motion, dated June 30, 2019 (the “DIP Motion”) of Monitronics International,

Inc. (the “Borrower” or “Monitronics”), Security Networks LLC, MIBU Servicer Inc.,

LiveWatch Security, LLC, Platinum Security Solutions, Inc., Monitronics Canada, Inc., MI

Servicer LP, LLC, Monitronics Security LP, and Monitronics Funding LP, (collectively, the

“Guarantors,” and together with the Borrower, the “Debtors” or “Loan Parties”) in the above-

captioned chapter 11 cases (collectively, the “Cases”), seeking entry of an order (this “Interim

DIP Order”) and a Final DIP Order (as defined below) pursuant to sections 105, 361, 362, 363,

364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), 507 and 552 of chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal


1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Monitronics International, Inc. (9343), Security Networks LLC (8893), MIBU Servicer Inc. (5978),
LiveWatch Security, LLC (3274), Platinum Security Solutions, Inc. (3850), Monitronics Canada, Inc. (9545), MI
Servicer LP, LLC (N/A), Monitronics Security LP (6524), and Monitronics Funding LP (6754). The location of the
Debtors’ corporate headquarters and the Debtors’ service address is: 1990 Wittington Place, Farmers Branch, Texas
75234.
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 2 of 75



Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Bankruptcy Local Rules for the

Southern District of Texas (the “Local Bankruptcy Rules”) promulgated by the United States

Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”), inter alia:

       (i)     authorizing the Debtors to obtain an aggregate principal amount not to exceed

$245 million of senior secured postpetition financing on a superpriority basis (the “DIP Facility”

and the loans under the DIP Facility, the “DIP Loans”) pursuant to the terms and conditions of

that certain Secured Superpriority Debtor-in-Possession Credit Agreement (as the same may be

amended, restated, supplemented, or otherwise modified from time to time, the “DIP Credit

Agreement”), to be entered into by and among the Borrower, the Guarantors, KKR Credit

Advisors (US) LLC, as structuring advisor (in such capacity, the “Structuring Advisor”), KKR

Capital Markets LLC as lead arranger and bookrunner (in such capacity, the “Arranger”), Encina

Private Credit SPV, LLC, as administrative agent (in such capacity, the “DIP Agent”), as

swingline lender (in such capacity, the “Swingline Lender”), and as the letter of credit issuer (in

such capacity, the “L/C Issuer”), and each of the lenders party thereto (the “DIP Lenders” and

collectively with the DIP Agent, the Structuring Advisor, the Arranger, the Swingline Lender

and the L/C Issuer, the “DIP Parties”), substantially in the form attached to the DIP Motion as

Exhibit D;

       (ii)    approving the terms of and authorizing the Debtors party thereto to execute and

deliver the DIP Credit Agreement and any other agreements, instruments and documents related

thereto (collectively with the DIP Credit Agreement, the “DIP Loan Documents”) and to perform

such other acts as may be necessary or desirable in connection with the DIP Loan Documents;

       (iii)   approving the DIP Facility and granting all obligations owing thereunder and

under the DIP Loan Documents to the DIP Parties (collectively, and including all “Obligations”


                                                 2
          Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 3 of 75



as described in the DIP Credit Agreement, the “DIP Obligations”) allowed superpriority

administrative expense claim status in each of the Cases and any Successor Cases (as defined

below);

        (iv)    granting, subject to the Carve-Out in all respects, to the DIP Agent, for the benefit

of itself and the DIP Parties, automatically perfected security interests in and liens on all of the

DIP Collateral (as defined below), including, without limitation, all property constituting “Cash

Collateral” as defined in section 363(a) of the Bankruptcy Code, which liens shall be subject to

the priorities set forth herein;

        (v)     authorizing and directing the Debtors to pay the principal, interest, fees, expenses

and other amounts payable under the DIP Loan Documents as such become due, including,

without limitation, letter of credit fees (including issuance and other related charges), continuing

commitment fees, closing fees, audit fees, appraisal fees, liquidator fees, structuring fees,

administrative agent’s fees, the fees and disbursements of the Lender Professionals’ (as defined

below), respective attorneys, advisors, accountants and other consultants, all to the extent

provided in, and in accordance with, this Interim DIP Order and the applicable DIP Loan

Documents;

        (vi)    authorizing the Debtors to use the Pre-Petition Collateral, including the Cash

Collateral (each as defined below) of the Pre-Petition Secured Parties under the Pre-Petition

Loan Documents (each as defined below), and providing adequate protection to the Pre-Petition

Secured Parties for any Diminution in Value (as defined below) of their interests in the Pre-

Petition Collateral, including the Cash Collateral from and after the Petition Date;

        (vii)   approving the stipulations by the Debtors herein with respect to the Pre-Petition

Loan Documents and the liens and security interests arising therefrom;


                                                  3
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 4 of 75



       (viii) authorizing the Debtors to use the proceeds of the DIP Facility in accordance with

both the Budget (as defined below) and the DIP Credit Agreement, including the payment of the

Pre-Petition Revolver Payoff Amount to the Initial Administrative Agent (as defined below)

upon entry of the Interim DIP Order and the closing and funding of the DIP Facility;

       (ix)      modifying the automatic stay imposed by section 362 of the Bankruptcy Code to

the extent necessary to implement and effectuate the terms and provisions of the DIP Loan

Documents and this Interim DIP Order; and

       (x)       scheduling a final hearing (the “Final Hearing”) to consider approval of the relief

requested in the DIP Motion on a final basis and approving the form of notice with respect to the

Final Hearing.

       The Bankruptcy Court having considered the DIP Motion, the exhibits attached thereto,

the Declaration of Fred A. Graffam III, Chief Financial Officer and Senior Vice President of the

Debtors, in Support of the Chapter 11 Petitions and First Day Pleadings, the Declaration

of Chad E. Coben In Support of the Debtors’ Emergency Motion for Entry of Interim and Final

Orders (I) Authorizing Debtors to Obtain Postpetition Financing, (II) Authorizing the Use of

Cash Collateral, (III) Granting Liens and Superpriority Administrative Expense Status, (IV)

Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a Final

Hearing and (VII) Granting Related Relief, the Declaration of William Q. Derrough In Support

of the Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing Debtors

to Obtain Postpetition Financing, (II) Authorizing the Use of Cash Collateral, (III) Granting

Liens and Superpriority Administrative Expense Status, (IV) Granting Adequate Protection, (V)

Modifying the Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting Related

Relief, the DIP Loan Documents, and the evidence submitted and argument made at the interim


                                                  4
         Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 5 of 75



hearing (the “Interim Hearing”); and notice of the Interim Hearing having been provided in

accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local

Bankruptcy Rules; and the Interim Hearing having been held and concluded; and all objections,

if any, to the interim relief requested in the DIP Motion having been withdrawn, resolved or

overruled by the Bankruptcy Court; and it appearing that approval of the interim relief requested

in the DIP Motion is necessary to avoid immediate and irreparable harm to the Debtors and their

estates pending the Final Hearing, and otherwise is fair and reasonable and in the best interests of

the Debtors, their estates and all parties-in-interest, and is essential for the continued operation of

the Debtors’ businesses and the preservation of the value of the Debtors’ assets; and the

Bankruptcy Court having determined that the legal and factual bases set forth in the DIP Motion

establish just cause for the relief granted herein; and it appearing that the Debtors’ entry into the

DIP Credit Agreement is a sound and prudent exercise of the Debtors’ business judgment; and

after due deliberation and consideration, and good and sufficient cause appearing therefor;

         BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,

THE BANKRUPTCY COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW: 2

         A.       Disposition. The relief requested in the DIP Motion is granted on an interim

basis in accordance with the terms of this Interim DIP Order. Any objections to the DIP Motion

with respect to the entry of this Interim DIP Order that have not been withdrawn, waived or

settled, and all reservations of rights included therein, are hereby denied and overruled on the




2
         The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy
Rule 9014. To the extent that any of the following findings of fact constitute conclusions of law, they are adopted as
such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
                                                          5
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 6 of 75



merits. This Interim DIP Order shall become effective immediately upon its entry and any

applicable stay (including under Bankruptcy Rule 6004) is waived to permit such effectiveness.

       B.     Petition Date. On June 30, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court.

       C.     Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107

and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Cases.

       D.     Jurisdiction and Venue. This Bankruptcy Court has jurisdiction over the Cases,

the DIP Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334. Consideration of the Motion constitutes a core proceeding pursuant to 28

U.S.C. § 157(b)(2). This Bankruptcy Court may enter a final order consistent with Article III of

the United States Constitution. Venue for the Cases and the proceedings on the Motion is proper

in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the

DIP Motion and granted in this Interim DIP Order are sections 105, 361, 362, 363, 364, 507 and

552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and 9014, and the Local

Bankruptcy Rules.

       E.     Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) has not yet appointed an official committee of

unsecured creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (to the

extent such committee is appointed, the “Committee”).

       F.     Notice. Proper, timely, adequate, and sufficient notice of the DIP Motion has

been provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local

Bankruptcy Rules, and no other or further notice of the DIP Motion with respect to the relief


                                               6
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 7 of 75



requested at the Interim Hearing or the entry of this Interim DIP Order shall be required. The

interim relief granted herein is necessary to avoid immediate and irreparable harm to the Debtors

and their estates pending a Final Hearing.

       G.      Debtors’ Stipulations.     After consultation with their attorneys and financial

advisors, and without prejudice to the rights of parties in interest as set forth in paragraph 42

herein, the Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge,

and agree as follows (paragraphs G(i) through G(x) below are referred to herein, collectively, as

the “Debtors’ Stipulations”):

               (i)    Pre-Petition Revolving Facility. Pursuant to that certain Credit Agreement

dated as of March 23, 2012 (as amended, restated, supplemented, or otherwise modified from

time to time, the “Pre-Petition Loan Agreement,” and collectively with any other agreements,

instruments and documents executed or delivered in connection therewith, each as may be

amended, restated, supplemented, or otherwise modified from time to time, the “Pre-Petition

Loan Documents”), among (a) Monitronics, as the borrower thereunder (the “Pre-Petition

Borrower”) (b) the Guarantors party to that certain Guaranty Agreement dated as of March 23,

2012, as amended, restated, supplemented or otherwise modified from time to time (the “Pre-

Petition Guarantors,” and together with the Pre-Petition Borrower, the “Pre-Petition Loan

Parties”), (b) Bank of America, N.A., as administrative agent (in such capacity, the “Initial

Administrative Agent”), (c) the revolving lenders party thereto (the “Pre-Petition Revolving

Lenders” and together with the Initial Administrative Agent, the “Pre-Petition Revolving Secured

Parties”), and (d) the term loan lenders party thereto (the “Pre-Petition Term Loan Lenders,” and

together with the Pre-Petition Revolving Secured Parties, the “Pre-Petition Secured Parties”), the

Pre-Petition Revolving Lenders provided revolving credit and other financial accommodations


                                                 7
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 8 of 75



to, and issued letters of credit for the account of, the Pre-Petition Borrower pursuant to the Pre-

Petition Loan Documents (the “Pre-Petition Revolving Facility”).

               (ii)    Pre-Petition Revolving Obligations. The Pre-Petition Revolving Facility

provided the Borrower with, among other things up to $295,000,000 in aggregate principal

amount of Revolving Credit Loans (as defined in the Pre-Petition Loan Agreement). As of the

Petition Date, the aggregate principal amount outstanding under the Pre-Petition Revolving

Credit Facility was equal to $181,400,000, including all issued and outstanding letters of credit

in the aggregate face amount of $1,000,000 (together with accrued and unpaid interest, any

reimbursement obligations (contingent or otherwise) in respect of letters of credit, any fees,

expenses and disbursements (including, without limitation, attorneys’ fees, accountants’ fees,

auditor fees, appraisers’ fees and financial advisors’ fees, and related expenses and

disbursements), treasury, cash management, bank product and derivative obligations,

indemnification obligations, guarantee obligations, and other charges, amounts and costs of

whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

owing, or chargeable in respect of any of the Pre-Petition Borrower’s and the Pre-Petition

Guarantors’ obligations pursuant to, or secured by, the Pre-Petition Loan Documents, including

all “Obligations” as defined in the Pre-Petition Loan Agreement, collectively, the “Pre-Petition

Revolving Obligations”).

               (iii)   Pre-Petition Term Loan Facility.      Pursuant to the Pre-Petition Loan

Agreement, the Pre-Petition Term Loan Lenders provided secured term loans to the Pre-Petition

Borrower (the “Pre-Petition Term Loan Facility,” and together with the Pre-Petition Revolving

Facility, the “Pre-Petition Secured Facilities”).




                                                    8
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 9 of 75



               (iv)    Pre-Petition Term Loan Obligations. The Pre-Petition Term Loan Facility

provided the Pre-Petition Borrower with Term Commitments (as defined in the Pre-Petition Loan

Agreement) of up to $1,100,000,000. As of the Petition Date, the aggregate principal amount

outstanding under the Pre-Petition Term Loan Facility was $1,072,500,000 (together with

accrued and unpaid interest, any fees, expenses and disbursements (including, without limitation,

attorneys’ fees, accountants’ fees, appraisers’ fees and financial advisors’ fees, and related

expenses and disbursements), indemnification obligations, and other charges, amounts and costs

of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

owing, or chargeable in respect of any of the Pre-Petition Borrower’s and Pre-Petition

Guarantors’ obligations in connection with the Pre-Petition Term Loan Facility pursuant to the

Pre-Petition Loan Documents, including all “Obligations” as defined in the Pre-Petition Loan

Agreement, the “Pre-Petition Term Loan Obligations,” and together with the Pre-Petition

Revolving Obligations, the “Pre-Petition Secured Obligations”).

               (v)     Pre-Petition Liens and Pre-Petition Collateral. As more fully set forth in

the Pre-Petition Loan Documents, prior to the Petition Date, the Pre-Petition Borrower and the

Pre-Petition Guarantors granted to the Initial Administrative Agent, (a) for the benefit of itself

and the other Pre-Petition Revolving Secured Parties a first-priority security interest in and

continuing lien (the “Pre-Petition Revolving Liens”) on the Collateral (as defined in the Pre-

Petition Loan Agreement, the “Pre-Petition Collateral”), and (b) for the benefit of itself and the

Pre-Petition Term Loan Lenders, a security interest and continuing lien (the “Pre-Petition Term

Loan Liens” and, together with the Pre-Petition Revolving Liens, the “Pre-Petition Liens”) on

the Pre-Petition Collateral.




                                                9
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 10 of 75



               (vi)    Priority of Pre-Petition Liens.       The Pre-Petition Loan Documents

including that certain Intercreditor and Collateral Agency Agreement, dated as of September 30,

2016 (as amended, restated, supplemented or otherwise modified from time to time, the “Pre-

Petition Intercreditor Agreement”) govern, among other things, the respective rights, interests,

obligations, priority, and positions of the Pre-Petition Secured Parties with respect to the assets

and properties of the Debtors and other obligors, including the Pre-Petition Collateral. Pursuant

to the Pre-Petition Intercreditor Agreement, the Pre-Petition Revolving Obligations constitute

“Priority Payment Lien Obligations” (as defined in the Pre-Petition Intercreditor Agreement) that

are entitled to be repaid prior to any Pre-Petition Term Loan Obligations. Each of the Pre-

Petition Borrower and Pre-Petition Guarantors executed the Pre-Petition Loan Documents.

Pursuant to section 510 of the Bankruptcy Code, the Pre-Petition Intercreditor Agreement and

any other applicable intercreditor or subordination provisions contained in any of the Pre-Petition

Loan Documents (i) shall remain in full force and effect, (ii) shall continue to govern the relative

priorities, rights and remedies of the Pre-Petition Secured Parties (including the relative

priorities, rights and remedies of such parties with respect to the replacement liens and

administrative expense claims and superpriority administrative expense claims granted, or

amounts payable, by the Debtors under this Interim DIP Order or otherwise and the modification

of the automatic stay), and (iii) shall not be deemed to be amended, altered or modified by the

terms of this Interim DIP Order or the DIP Loan Documents, unless expressly set forth herein.

Each of the Pre-Petition Borrower and Pre-Petition Guarantors acknowledged and agreed to, and

is bound by, the Pre-Petition Loan Documents. The Pre-Petition Loan Documents are binding

and enforceable against the Pre-Petition Borrower, the Pre-Petition Guarantors, the other

“Grantors” thereunder and the Pre-Petition Secured Parties in accordance with their terms.


                                                 10
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 11 of 75



               (vii)   Validity, Extent, Perfection and Priority of Pre-Petition Liens, Pre-Petition

Revolving Obligations, and Pre-Petition Term Loan Obligations. As of the Petition Date: (a) the

Pre-Petition Liens on the Pre-Petition Collateral are valid, binding, enforceable, non-avoidable

and properly perfected and were granted to, or for the benefit of, the Pre-Petition Secured Parties

for fair consideration and reasonably equivalent value; (b) the Pre-Petition Liens were senior in

priority over any and all other liens on the Pre-Petition Collateral, subject only to certain liens

senior by operation of law or otherwise permitted by the Pre-Petition Loan Documents (solely to

the extent any such permitted liens are valid, properly perfected or perfected subsequent to the

Petition Date as permitted by section 546(b) of the Bankruptcy Code, non-avoidable and senior

in priority to the Pre-Petition Liens as of the Petition Date, the “Pre-Petition Priority Liens”);

(c) the Pre-Petition Secured Obligations constitute legal, valid, binding, and non-avoidable

obligations of the Pre-Petition Loan Parties enforceable in accordance with the terms of the

applicable Pre-Petition Loan Documents; (d) no offsets, recoupments, challenges, objections,

defenses, claims, cross-claims, or counterclaims of any kind or nature to any of the Pre-Petition

Liens or Pre-Petition Secured Obligations exist, and no portion of the Pre-Petition Liens or Pre-

Petition Secured Obligations is subject to any challenge or defense including, without limitation,

avoidance, disallowance, disgorgement, recharacterization, recovery, attack, effort, rejection,

reduction, impairment, or subordination (equitable, contractual or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no

claims, objections, challenges, causes of action, and/or choses in action, including without

limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Pre-Petition Secured

Parties or any of their respective affiliates, agents, attorneys, advisors, professionals, officers,


                                                 11
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 12 of 75



directors and employees arising out of, based upon or related to the Pre-Petition Secured

Facilities; (f) the Debtors have waived, discharged, and released any right to challenge any of the

Pre-Petition Secured Obligations, the priority of the Pre-Petition Secured Parties’ obligations

under the Pre-Petition Loan Documents, and the validity, extent, and priority of the liens

securing the Pre-Petition Secured Obligations; and (g) the Pre-Petition Secured Obligations

constitute allowed, secured claims within the meaning of sections 502 and 506 of the Bankruptcy

Code.

               (viii) Default by the Debtors. The Debtors acknowledge and stipulate that the

Pre-Petition Loan Parties (a) are in default of their obligations under the Pre-Petition Loan

Documents and (b) failed to make certain payments (including interest) due to the Pre-Petition

Term Loan Lenders pursuant to the Pre-Petition Loan Documents.

               (ix)    Releases. The Debtors, on behalf of themselves and their respective

estates, hereby absolutely and unconditionally release and forever and irrevocably discharge and

acquit the Pre-Petition Secured Parties and their respective affiliates and each of their respective

former or current officers, partners, directors, managers, owners, members, principals,

employees, agents, related funds, investors, financing sources, financial advisors, attorneys,

accountants, investment bankers, consultants, representatives and other professionals and the

respective successors and assigns thereof, in each case in their respective capacity as such

(collectively, the “Released Parties”) from any and all obligations and liabilities to the Debtors

(and their successors and assigns) and from any and all claims, counterclaims, demands, debts,

controversies, disputes, obligations, damages, expenses (including, without limitation, reasonable

attorneys’ fees), liens, accounts, contracts, disputes, liabilities, allegations, suits, controversies,

proceedings, actions and causes of action arising prior to the Petition Date (collectively, the


                                                  12
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 13 of 75



“Released Claims”) of any kind, nature or description, whether known or unknown, matured or

unmatured, foreseen or unforeseen, liquidated or unliquidated, contingent or non-contingent,

arising in law or equity, or upon contract or tort or under any state or federal law or regulation or

otherwise, arising out of or related to (as applicable) the Pre-Petition Loan Documents, the

obligations owing and the financial obligations made thereunder, the negotiation thereof and of

the transactions reflected thereby and the obligations and financial obligations made thereunder,

in each case that the Debtors at any time had, now have or may have, or that their successors or

assigns hereafter can or may have against any of the Released Parties for or by reason of any act,

omission, matter, cause or thing whatsoever arising at any time on or prior to the date of this

Interim DIP Order.

               (x)     Cash Collateral. All of the Debtors’ cash, and cash equivalents, including

cash on deposit in any account or accounts as of the Petition Date, securities or other cash

equivalents, wherever located, whether subject to control agreements or otherwise, whether as

original collateral or proceeds of other Pre-Petition Collateral, constitutes “Cash Collateral” of

the applicable Pre-Petition Secured Parties within the meaning of section 363(a) of the

Bankruptcy Code (the “Cash Collateral”) and are subject to valid, perfected, enforceable, first-

priority liens under the Pre-Petition Loan Documents and applicable law, for the benefit of the

Pre-Petition Secured Parties.

       H.      Findings Regarding Postpetition Financing

               (i)     Request for Postpetition Financing.        The Debtors seek authority to

(a) enter into the DIP Facility on the terms described herein and in the DIP Loan Documents, and

(b) use Cash Collateral on the terms described herein to administer their Cases and fund their

operations.   At the Final Hearing, the Debtors will seek final approval of the proposed


                                                 13
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 14 of 75



postpetition financing and use of Cash Collateral arrangements pursuant to a proposed final order

(the “Final DIP Order”), which shall be in form and substance reasonably acceptable to the

Structuring Advisor, the DIP Lenders holding in excess of fifty percent (50%) of the outstanding

loans and commitments under the DIP Facility (the “Required DIP Lenders”), the Required

Consenting Term Loan Lenders and the Required Consenting Noteholders (each as defined in the
                                         3
Restructuring Support Agreement).            Notice of the Final Hearing and Final DIP Order will be

provided in accordance with this Interim DIP Order.

                (ii)     Priming of the Pre-Petition Liens. The priming of the Pre-Petition Liens

on the Pre-Petition Collateral under section 364(d) of the Bankruptcy Code, as contemplated by

the DIP Facility and as further described below, will enable the Debtors to obtain the DIP Facility

and to continue to operate their businesses to the benefit of their estates and creditors. The Pre-

Petition Secured Parties are each entitled to receive adequate protection as set forth in this

Interim DIP Order pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for any

diminution in the value (“Diminution in Value”) of each of their respective interests in the Pre-

Petition Collateral (including Cash Collateral) from and after the Petition Date. The Pre-Petition

Term Loan Lenders have consented to the priming of the Pre-Petition Liens, which consent

would not have been provided absent the restructuring transactions contemplated in the

Restructuring Support Agreement and the terms of this Interim DIP Order and the DIP Loan

Documents, including, without limitation, the Adequate Protection Payments set forth herein.

Subject to receipt of the Pre-Petition Revolver Payoff Amount, the Initial Administrative Agent

and the Pre-Petition Revolving Lenders consent to the Debtors’ entry into the DIP Facility.




3
        “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as of May
20, 2019, as may be amended, modified, or supplemented, in accordance with its terms.
                                                      14
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 15 of 75



               (iii)   Need for Postpetition Financing and Use of Cash Collateral. The Debtors

have an immediate and critical need to obtain the financing pursuant to the DIP Facility and to

continue to use the Pre-Petition Collateral (including Cash Collateral) in order to, among other

things, (i) refinance all outstanding obligations and terminate all commitments under the Pre-

Petition Revolving Facility, (ii) pay the fees, costs and expenses incurred in connection with the

Cases, (iii) fund any obligations benefitting from the Carve-Out (without regard to whether such

obligations are provided for in the Budget), (iv) permit the orderly continuation of the operation

of their businesses, (v) maintain business relationships with customers, vendors and suppliers,

(vi) make payroll, and (vii) satisfy other working capital and operational needs. Access by the

Loan Parties to sufficient working capital and liquidity through the use of Cash Collateral and

other Pre-Petition Collateral, incurrence of new indebtedness under the DIP Loan Documents

and the other financial accommodations provided under the DIP Loan Documents is necessary

and vital to the preservation and maintenance of the going concern value of the Loan Parties and

to a successful reorganization of the Loan Parties. Immediate and irreparable harm will be

caused to the Debtors and their estates if immediate financing is not obtained and permission to

use Cash Collateral is not granted. The terms of the DIP Facility are fair and reasonable, reflect

each Loan Party’s exercise of prudent business judgment, and are supported by reasonably

equivalent value and fair consideration. The adequate protection provided in this Interim DIP

Order and other benefits and privileges contained herein are consistent with and authorized by

the Bankruptcy Code.

               (iv)    No Credit Available on More Favorable Terms. The DIP Facility is the

best source of debtor-in-possession financing available to the Debtors. Given their current

financial condition, financing arrangements, capital structure, and the circumstances of these


                                                15
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 16 of 75



Cases, the Debtors have been and continue to be unable to obtain financing from sources other

than the DIP Lenders on terms more favorable than the DIP Facility. Further, the Pre-Petition

Secured Parties would not consent to the Debtors incurring debtor-in-possession financing, the

priming of their Pre-Petition Liens or the use of Cash Collateral, unless provided by the DIP

Lenders on the terms of the DIP Facility. The Debtors are unable to obtain unsecured credit

allowable under Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors

have also been unable to obtain: (a) unsecured credit having priority over that of administrative

expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code;

(b) credit secured solely by a lien on property of the Debtors and their estates that is not

otherwise subject to a lien; or (c) credit secured solely by a junior lien on property of the Debtors

and their estates that is subject to a lien. Financing on a postpetition basis is not otherwise

available without granting the DIP Agent, for the benefit of itself and the DIP Lenders:

(1) perfected security interests in and liens on (each as provided herein) all of the Debtors’

existing and after-acquired assets with the priorities set forth herein, (2) superpriority claims and

liens, and (3) the other protections set forth in this Interim DIP Order.

               (v)     Use of Proceeds of the DIP Facility. As a condition to entry into the DIP

Loan Documents, the extension of credit under the DIP Facility and the authorization to use Cash

Collateral, the DIP Agent, the DIP Lenders, and the Pre-Petition Secured Parties require, and the

Debtors have agreed, that proceeds of the DIP Facility shall be used, in each case in a manner

consistent with the terms and conditions of this Interim DIP Order, the DIP Loan Documents and

in accordance with the Budget (as the same may be modified from time to time consistent with

the terms of the DIP Loan Documents and with the reasonable consent of the Required DIP

Lenders, the Required Consenting Term Loan Lenders and the Required Consenting Noteholders


                                                  16
           Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 17 of 75



(each as defined in the Restructuring Support Agreement) and subject to such variances as
                                                                    4
permitted in the DIP Loan Documents, the “Budget”).

                    (vi)     Application of Proceeds of Collateral. As a condition to entry into the DIP

Loan Documents, the extension of credit under the DIP Facility and authorization to use Cash

Collateral, the Debtors, the DIP Parties, and the Pre-Petition Secured Parties have agreed that, as

of and commencing on the date of entry of this Interim DIP Order, the Debtors shall apply the

proceeds of DIP Collateral in accordance with this Interim DIP Order and the DIP Loan

Documents.

           I.       Adequate Protection.           The Successor Administrative Agent, the Pre-Petition

Term Loan Lenders, the Initial Administrative Agent and the Pre-Petition Revolving Lenders are

each entitled to receive the adequate protection provided in this Interim DIP Order as and to the

extent set forth herein pursuant to sections 361, 363, 364 and 507(b) of the Bankruptcy Code.

           J.       Sections 506(c) and 552(b). In light of (i) the DIP Agent’s and the DIP Lenders’

agreement that their liens and superpriority claims shall be subject to the Carve-Out and (ii) the

Pre-Petition Secured Parties’ agreement that, with respect to the Pre-Petition Collateral, their

liens shall be subject to the Carve-Out and subordinate to the DIP Liens, (a) subject to entry of

the Final DIP Order, the Pre-Petition Secured Parties are each entitled to a waiver of any

“equities of the case” exception under section 552(b) of the Bankruptcy Code, and (b) subject to

entry of a Final DIP Order, the DIP Parties and Pre-Petition Secured Parties are each entitled to a

waiver of the provisions of section 506(c) of the Bankruptcy Code.




4
    A copy of the initial Budget is attached hereto as Exhibit A.
                                                            17
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 18 of 75



       K.      Good Faith of the DIP Agent and Lenders.

               (i)     Willingness to Provide Financing. The DIP Lenders have committed to

provide financing to the Debtors subject to: (a) entry of this Interim DIP Order and the Final DIP

Order; (b) approval of the terms and conditions of the DIP Facility and the DIP Loan Documents;

(c) satisfaction of the closing conditions set forth in the DIP Loan Documents; and (d) findings

by this Bankruptcy Court that the DIP Facility is essential to the Debtors’ estates, that the DIP

Agent and DIP Lenders are extending credit to the Debtors pursuant to the DIP Loan Documents

in good faith, and that the DIP Agent’s and DIP Lenders’ claims, superpriority claims, security

interests and liens and other protections granted pursuant to this Interim DIP Order and the DIP

Loan Documents will have the protections provided by section 364(e) of the Bankruptcy Code.

               (ii)    Business Judgment. Based on the DIP Motion, the declarations filed in

support of the DIP Motion, and the record presented to the Bankruptcy Court at the Interim

Hearing, (i) the terms of the financing embodied in the DIP Facility, including the fees, expenses

and other charges paid and to be paid thereunder or in connection therewith, (ii) the adequate

protection authorized by this Interim DIP Order and DIP Loan Documents and (iii) the terms on

which the Loan Parties may continue to use the Pre-Petition Collateral (including Cash

Collateral), in each case pursuant to this Interim DIP Order and the DIP Loan Documents, are

fair and reasonable, reflect the Loan Parties’ exercise of prudent business judgment consistent

with their fiduciary duties, constitute reasonably equivalent value and fair consideration, and

represent the best financing (and terms) available under the circumstances.

               (iii)   Good Faith Pursuant to Section 364(e). The terms and conditions of the

DIP Facility and the use of Cash Collateral were negotiated in good faith and at arms’ length

among the Debtors, the DIP Parties, certain of the Pre-Petition Secured Parties and certain of the


                                                18
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 19 of 75



holders of the Senior Unsecured Notes (as defined in the DIP Credit Agreement), with the

assistance and counsel of their respective advisors. Use of Cash Collateral and credit to be

extended under the DIP Facility shall be deemed to have been allowed, advanced, made, or

extended in good faith by the DIP Agent, the DIP Lenders, and the Pre-Petition Secured Parties

within the meaning of section 364(e) of the Bankruptcy Code.




                                              19
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 20 of 75



       L.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim

DIP Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the applicable Local

Bankruptcy Rules.

       M.      Interim Hearing. Notice of the Interim Hearing and the relief requested in the

DIP Motion has been provided by the Debtors to (a) the Office of the United States Trustee for

the Southern District of Texas; (b) the holders of the 30 largest unsecured claims against the

Debtors; (c) the agent for the Debtors’ prepetition term loan and revolving credit facility; (d)

counsel for the agent for the Debtors’ prepetition term loan and revolving credit facility; (e)

counsel for the Ad Hoc Lender Group (as defined in the Restructuring Support Agreement); (f)

the indenture trustee for the Debtors’ prepetition senior unsecured notes; (g) counsel for the Ad

Hoc Group of Noteholders; (h) counsel for Ascent; (i) the United States Attorney’s Office for the

Southern District of Texas; (j) the Internal Revenue Service; (k) the United States Securities and

Exchange Commission; (l) the state attorneys general for states in which the Debtors conduct

business; and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002. In light

of the nature of the relief requested, no other notice is required in connection with the relief set

forth in this Interim DIP Order.

       Based upon the foregoing findings and conclusions, the DIP Motion and the record

before the Bankruptcy Court with respect to the DIP Motion, and after due consideration and

good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

               1.      DIP Financing Approved. The DIP Motion is granted, entry into the

debtor-in-possession financing is authorized and approved, and the use of Cash Collateral on an

interim basis is authorized, in each case, subject to the terms and conditions set forth in this


                                                 20
         Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 21 of 75



Interim DIP Order. All objections to this Interim DIP Order to the extent not withdrawn, waived,

settled or resolved, and all reservations of rights included therein, are hereby denied and

overruled on the merits. This Interim DIP Order shall become effective immediately upon its

entry.

DIP Facility Authorization

               2.      Authorization of the DIP Financing.         The Debtors are expressly and

immediately authorized and empowered to execute and deliver the DIP Loan Documents, and to

incur and to perform the DIP Obligations in accordance with, and subject to, the terms of this

Interim DIP Order and the DIP Loan Documents, and to execute, deliver and perform under all

instruments, certificates, agreements, and documents which may be required or necessary for the

performance by the Debtors under the DIP Loan Documents and the creation and perfection of

the DIP Liens (as defined below) described in and provided for by this Interim DIP Order and the

DIP Loan Documents. The Debtors are hereby authorized and directed to pay, in accordance

with this Interim DIP Order, the principal, interest, fees, expenses and other amounts described in

the DIP Loan Documents and all other documents comprising the DIP Facility as such become

due, including, without limitation, closing fees, letter of credit fees (including issuance, fronting,

and other related charges), unused facility fees, continuing commitment fees, backstop fees,

servicing fees, audit fees, appraisal fees, liquidator fees, structuring fees, administrative agent’s

fees and the reasonable and documented fees and disbursements of the DIP Parties’ attorneys,

advisors, accountants, and other consultants, whether or not such fees arose before, on, or after

the Petition Date, whether or not the transactions contemplated hereby are consummated, to

implement all applicable reserves and to take any other actions that may be necessary or

appropriate, all to the extent provided in this Interim DIP Order or the DIP Loan Documents;


                                                  21
        Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 22 of 75



provided, however, that the payment of the fees and expenses of the Lender Professionals (as

defined below) shall be subject to the provisions of paragraph 36. All collections and proceeds,

whether from ordinary course collections, asset sales, debt or equity issuances, insurance

recoveries, condemnations or otherwise, will be deposited and applied as required by this Interim

DIP Order and the DIP Loan Documents.                 Upon execution and delivery, the DIP Loan

Documents shall represent legal, valid and binding obligations of the Debtors, enforceable

against each of the Debtors and their estates in accordance with their terms. Each officer of a

Debtor acting individually is hereby authorized to execute and deliver each of the DIP Loan

Documents, such execution and delivery to be conclusive evidence of such officer’s respective

authority to act in the name of and on behalf of the Debtors.

                3.      Authorization to Borrow. In order to prevent immediate and irreparable

harm to the Debtors’ estates, subject to the terms, conditions, limitations on availability and

reserves set forth in the DIP Loan Documents and this Interim DIP Order, the Debtors are hereby

authorized to borrow money and obtain letters of credit pursuant to the DIP Credit Agreement in

an aggregate principal or face amount not to exceed $245 million, together with applicable

interest, expenses, fees and other charges payable in connection with the DIP Credit Facility,

subject in each case to any limitations on borrowing under the DIP Loan Documents, which

borrowings shall be used for all purposes permitted under the DIP Loan Documents, including,

without limitation, to pay the Pre-Petition Revolver Payoff Amount and to cash collateralize Pre-

Petition Letters of Credit, 5 to provide working capital for the Loan Parties and to pay interest,

fees, costs, charges and expenses, in each case, in accordance with this Interim DIP Order, the

DIP Loan Documents and the Budget, provided that, for the avoidance of doubt, the use of DIP


5
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the DIP
Motion or the DIP Credit Agreement as applicable.
                                                     22
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 23 of 75



Collateral (including, without limitation, the proceeds thereof and Cash Collateral) to pay

Allowed Professional Fees of the Debtor Professionals or fund obligations benefitting from the

Carve-Out shall not be subject in any way to the Budget or any covenants related thereto. Any

amounts repaid under the DIP Facility may be reborrowed, subject to the terms of the DIP Loan

Documents and this Interim DIP Order.

               4.      DIP Obligations. The DIP Loan Documents and this Interim DIP Order

shall constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations,

which DIP Obligations shall be enforceable against the Debtors, their estates and any successors

thereto, including without limitation, any trustee appointed in the Cases, or in any case under

Chapter 7 of the Bankruptcy Code upon the conversion of any of the Cases, or in any other

proceedings superseding or related to any of the foregoing (collectively, the “Successor Cases”).

Upon entry of this Interim DIP Order, the DIP Obligations will include all loans, letter of credit

reimbursement obligations, and any other indebtedness or obligations, contingent or absolute,

which may now or from time to time be owing by any of the Debtors to the DIP Agent or any of

the DIP Lenders, including, without limitation, all principal, accrued interest, costs, charges, fees,

expenses and other amounts under the DIP Loan Documents. The Loan Parties shall be jointly

and severally liable for the DIP Obligations. The DIP Obligations shall be due and payable,

without notice or demand, and the use of Cash Collateral shall automatically cease on the

Termination Date, except as provided in paragraph 34 herein. No obligation, payment, transfer,

or grant of collateral security hereunder or under the DIP Loan Documents (including any DIP

Obligation or DIP Liens), and subject to paragraph 42), including in connection with any

adequate protection provided to the Pre-Petition Secured Parties hereunder, shall be stayed,

restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or under any


                                                  23
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 24 of 75



applicable law (including, without limitation, under sections 502(d), 544, and 547 to 550 of the

Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act, or similar statute or common law), or be subject to any avoidance,

reduction, setoff, recoupment, offset, recharacterization, subordination (whether equitable,

contractual, or otherwise), counterclaim, cross-claim, defense, or any other challenge under the

Bankruptcy Code or any applicable law or regulation by any person or entity.

               5.      DIP Collateral.     In order to secure the DIP Obligations, effective

immediately upon entry of this Interim DIP Order, pursuant to sections 361, 362, 364(c)(2),

364(c)(3), and 364(d) of the Bankruptcy Code, the DIP Agent, for the benefit of itself and the

DIP Lenders, is hereby granted, continuing, valid, binding, enforceable, non-avoidable, and

automatically and properly perfected postpetition security interests in and liens on (collectively,

the “DIP Liens”) all real and personal property, whether now existing or hereafter arising and

wherever located, tangible and intangible, of, with respect to the DIP Obligations, each of the

Loan Parties (the “DIP Collateral”), including without limitation: (a) all Accounts; (b) all Chattel

Paper; (c) those certain Commercial Tort Claims set forth on Schedule 12.01(a)(iii) to the DIP

Credit Agreement; (d) all Deposit Accounts; (e) all Documents; (f) all Equipment; (g) all

Fixtures; (h) all General Intangibles; (i) all Instruments; (j) all Intellectual Property; (k) all

Inventory; (l) all Investment Property; (m) all Letter-of-Credit Rights (as defined in the Uniform

Commercial Code) (other than the Pre-Petition Letters of Credit issued by Bank of America in

its capacity as L/C Issuer under the Pre-Petition Loan Documents); (n) all Money; (o) all Pledged

Equity Collateral; (p) all Supporting Obligations; (q) owned and leased real property; (r)

leasehold interests; (s) subject to entry of the Final DIP Order, the proceeds of causes of action

pursuant to Chapter 5 of the Bankruptcy Code (“Avoidance Proceeds”); (t) all Accessions and all


                                                 24
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 25 of 75



Proceeds of any and all of the foregoing; and (u) subject to entry of a Final DIP Order, the

Debtors’ rights under section 506(c) of the Bankruptcy Code and the proceeds thereof and

including all DIP Collateral that was not otherwise subject to valid, perfected, enforceable and

unavoidable liens on the Petition Date.

               6.      DIP Liens.     The DIP Liens securing the DIP Obligations are valid,

automatically perfected, non-avoidable, senior in priority and superior to any security, mortgage,

collateral interest, lien or claim to or on any of the DIP Collateral, except that the DIP Liens shall

not encumber the Professional Fees Account (as defined below) or the funds held therein in any

way, shall be subject to the Carve-Out in all respects, and shall otherwise be junior only to

the Pre-Petition Priority Liens. Other than as set forth herein or in the DIP Loan Documents, the

DIP Liens shall not be made subject to or pari passu with any lien or security interest heretofore

or hereinafter granted in the Cases or any Successor Cases, and shall be valid and enforceable

against any trustee appointed in the Cases or any Successor Cases, upon the conversion of any of

the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other Successor Case),

and/or upon the dismissal of any of the Cases or Successor Cases. The DIP Liens shall not be

subject to section 510, 549 or 550 of the Bankruptcy Code. No lien or interest avoided and

preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy Code shall be

pari passu with or senior to the DIP Liens. For the avoidance of doubt, the DIP Liens are junior

in all respects to (a) the Carve-Out with respect to the DIP Collateral and (b) the Priority Pre-

Petition Revolver Indemnity Lien (as defined below) with respect to the Pre-Petition Revolver

Indemnity and Fee Reserve (and the amounts therein) and the L/C Cash Collateral.

               7.      Superpriority Claims. Subject in all respects to the Carve-Out, upon entry

of this Interim DIP Order, the DIP Agent and the DIP Lenders are hereby granted, pursuant to


                                                  25
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 26 of 75



Section 364(c)(1) of the Bankruptcy Code, allowed superpriority administrative expense claims

in each of the Cases and any Successor Cases (collectively, the “DIP Superpriority Claims”) for

all DIP Obligations: except as set forth herein, with priority over any and all administrative

expense claims and unsecured claims against the Debtors or their estates in any of the Cases and

any Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

without limitation, administrative expenses of the kinds specified in or ordered pursuant to

Bankruptcy Code Sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c),

546(d), 726, 1113 and 1114, and any other provision of the Bankruptcy Code, as provided under

Section 364(c)(1) of the Bankruptcy Code. Notwithstanding the foregoing, the DIP Superpriority

Claims shall (i) be pari passu with each other, without otherwise impairing the lien priorities as

set forth herein; (ii) shall not have recourse to funds held in the Professional Fees Account; (iii)

shall not have recourse to the Pre-Petition Revolver Indemnity and Fee Reserve (or the amounts

therein) or the L/C Cash Collateral prior to the return of such amounts to the Debtors’ in

accordance with paragraph 19 of this Interim DIP Order; and (iv) junior to the Carve-Out in all

respects.

               8.      No Obligation to Extend Credit. The DIP Agent and DIP Lenders shall

have no obligation to make any loan or advance under the DIP Loan Documents unless all of the

conditions precedent to the making of such extension of credit or the issuance, amendment,

renewal or extension of such letter of credit or bankers’ acceptance under the DIP Loan

Documents and this Interim DIP Order have been satisfied in full or waived by the DIP Agent

(and/or Structuring Advisor and/or Required DIP Lenders, as applicable) in accordance with the

terms of the DIP Credit Agreement.




                                                 26
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 27 of 75



               9.     Use of Proceeds of DIP Facility. From and after the Petition Date, the

Debtors shall use advances of credit under the DIP Facility only for the purposes specifically set

forth in this Interim DIP Order and the DIP Loan Documents, and in compliance with the Budget

and the terms and conditions in this Interim DIP Order and the DIP Loan Documents.

               10.    Repayment of Pre-Petition Revolving Obligations. The repayment of the

Pre-Petition Revolving Obligations outstanding as of the Petition Date in connection with the

Debtors’ entry into the DIP Facility is approved. The Debtors are authorized and directed to (a)

execute and deliver the Pre-Petition Revolver Payoff Letter (as defined below) and (b) use the

proceeds of the DIP Financing to (i) pay in full in cash all outstanding Pre-Petition Revolving

Obligations, including all principal, interest, fees and expenses due and chargeable under the Pre-

Petition Revolving Facility through the date of payment; and (ii) to the extent that any Pre-

Petition Letters of Credit (as defined in the DIP Credit Agreement) are not returned undrawn to

the Initial Administrative Agent on the Closing Date (as defined in the DIP Credit Agreement),

cash collateralize such letters of credit in an amount equal to 103% of the face amount thereof

(the “L/C Cash Collateral”); (c) fund for the benefit of the Initial Administrative Agent and the

Pre-Petition Revolving Lenders, $250,000 (the “Pre-Petition Revolver Indemnity and Fee

Reserve”) into a non-interest bearing account maintained at Bank of America, N.A. to secure the

Pre-Petition Revolver Reimbursement and Indemnity Obligations; and (d) pay such other

reasonable amounts in respect of or related to the Pre-Petition Revolving Facility, as more fully

set out in the Pre-Petition Revolver Payoff Letter. The amounts in clauses (a)-(d) of this

paragraph 10 shall be referred to in this Interim DIP Order as, collectively, the “Pre-Petition

Revolver Payoff Amount”, and the date of the satisfaction of the Pre-Petition Revolver Payoff

Amount, shall be referred to as the “Pre-Petition Revolver Payoff Date”. At least one (1)


                                                27
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 28 of 75



business day prior to the anticipated Pre-Petition Revolver Payoff Date, the Initial Administrative

Agent shall deliver to the Debtors a letter (including any documents related thereto, the “Pre-

Petition Revolver Payoff Letter”) which shall set forth the calculation of the Pre-Petition

Revolver Payoff Amount. For the avoidance of doubt, nothing in this Interim DIP Order shall (x)

discharge or otherwise impair the Pre-Petition Revolver Reimbursement and Indemnity

Obligations, which shall survive the repayment of the Pre-Petition Revolving Obligations and the

termination of the Revolving Credit Commitments (as defined in the Pre-Petition Loan

Agreement), or (y) otherwise impair or modify the provisions of the Pre-Petition Loan

Agreement relating to the Term Facility (as defined in the Pre-Petition Loan Agreement).

               11.    Resignation of Initial Administrative Agent and Appointment of Successor

Administrative Agent. On the Closing Date, the Initial Administrative Agent shall resign as

administrative agent and L/C Issuer under the Pre-Petition Loan Agreement and the other Pre-

Petition Loan Documents, and Cortland Capital Market Services LLC, as successor

administrative agent (the “Successor Administrative Agent”) shall be appointed as

Administrative Agent (as defined in the Pre-Petition Loan Agreement) under the Pre-Petition

Loan Agreement and the other Pre-Petition Loan Documents (such appointment, and the

Successor Administrative Agent’s acceptance thereof, the “Appointment”) in accordance with

the terms of that certain Agency Resignation, Appointment and Assumption Agreement, (the

“Agency Resignation”) to be entered into on the Closing Date by the Initial Administrative Agent

the Successor Administrative Agent and the Debtors and that certain Amendment No. 8 to Credit

Agreement and Consent to Agency Resignation and Appointment Agreement, to be entered into

on the Closing Date by the Debtors, the Successor Administrative Agent, and the Pre-Petition

Term Loan Lenders party thereto, constituting the “Required Lenders” (as defined in the Pre-


                                                28
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 29 of 75



Petition Loan Agreement). Effective immediately upon the Successor Administrative Agent’s

Appointment, it (a) shall succeed to, and be vested with, all of the rights, powers, privileges,

responsibilities, obligations, and duties of the Initial Administrative Agent under the Pre-Petition

Loan Agreement and each of the other Pre-Petition Loan Documents; provided, however, that

nothing herein shall impair the Initial Administrative Agent’s rights to exercise the Agent

Retained Rights (as defined in the Agency Resignation); (b) shall be, and shall be deemed to be,

a “Pre-Petition Secured Party” under and as defined in this Interim DIP Order for all purposes

hereunder; (c) shall succeed to, and be vested with, the Pre-Petition Term Loan Liens and all of

the other rights, powers, privileges, responsibilities, obligations, duties, title, assignments and

interests (including security interests) granted to the Initial Administrative Agent under the Pre-

Petition Loan Agreement and the other Pre-Petition Loan Documents, which rights, powers,

privileges, responsibilities, obligations, duties, title, assignments and interests shall be transferred

in accordance with the terms of the Agency Resignation; and (d) shall succeed to, and be vested

with, all of the rights, powers, privileges, responsibilities, obligations, duties, and powers granted

by this Interim DIP Order that prior to the Successor Agent’s Appointment, were granted to the

Initial Administrative Agent for the benefit of the Initial Administrative Agent (in its capacity as

Administrative Agent for the Pre-Petition Term Loan Facility) and the Pre-Petition Term Loan

Lenders. For the avoidance of doubt, in no event shall the Successor Administrative Agent have

any rights or claim to (v) the Pre-Petition Revolver Indemnity and Fee Reserve, (w) the L/C

Cash Collateral, (x) the Priority Pre-Petition Revolver Indemnity Lien, (y) the Pre-Petition

Revolver Adequate Protection Lien, or (z) the Pre-Petition Revolver Adequate Protection

Superpriority Claim.      Effective on the Pre-Petition Revolver Payoff Date, the Initial

Administrative Agent shall have no further duties or obligations under the Pre-Petition Loan


                                                   29
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 30 of 75



Agreement or other Pre-Petition Loan Documents, but shall continue to be entitled to those rights

(including reimbursement and indemnification rights) under the Pre-Petition Loan Agreement or

other Pre-Petition Loan Documents (as in effect immediately prior to the Pre-Petition Revolver

Payoff Date) that survive termination of the Revolving Loan Commitments (as defined in the

Pre-Petition Loan Agreement) or the resignation of the Initial Administrative Agent.

               12.    No Monitoring Obligation. No DIP Lender or DIP Agent shall have any

obligation or responsibility to monitor any DIP Party’s use of the DIP Facility, and each DIP

Lender and the DIP Agent may rely upon each DIP Party’s representation that the use of the DIP

Facility at any time is in accordance with the requirements of this Interim DIP Order and the DIP

Loan Documents.

Authorization to Use Cash Collateral

               13.    Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Interim DIP Order, the DIP Facility and the DIP Loan Documents and in accordance with

the Budget, the Debtors are authorized to use Cash Collateral until the Termination Date.

Nothing in this Interim DIP Order shall authorize the disposition of any assets of the Debtors

outside the ordinary course of business, or any Debtor’s use of any Cash Collateral or other

proceeds resulting therefrom, except as permitted by this Interim DIP Order, the DIP Facility, the

DIP Loan Documents, and in accordance with the Budget, as applicable.

               14.    Term Loan Adequate Protection Liens.         Subject in all respects to the

Carve-Out, pursuant to Sections 361, 363(e) and 364(d) of the Bankruptcy Code, to the extent of

any Diminution in Value of the Pre-Petition Term Loan Lenders’ interests in the Pre-Petition

Collateral from and after the Petition Date, as adequate protection of such interests, the Debtors,

subject to paragraph 42, hereby grant to the Initial Administrative Agent, for the benefit of the


                                                30
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 31 of 75



Administrative Agent (as defined in the Pre-Petition Loan Agreement) and the Pre-Petition Term

Loan Lenders, continuing valid, binding, enforceable non-avoidable and automatically and

properly perfected replacement security interests in and liens on the DIP Collateral (the “Term

Loan Adequate Protection Liens”); provided that no Adequate Protection Liens shall encumber

the Professional Fees Account or funds held therein in any way; provided, further, that in

accordance with the terms of the Appointment, such grant shall succeed to the Successor

Administrative Agent, for the benefit of the Administrative Agent (as defined in the Pre-Petition

Loan Agreement) and the Pre-Petition Term Loan Lenders effective immediately upon the

Successor Administrative Agent’s Appointment.

              15.     Priority of Term Loan Adequate Protection Liens.         The Term Loan

Adequate Protection Liens shall be subject to the Carve-Out and shall otherwise be junior only

to: (1) Pre-Petition Priority Liens; (2) the DIP Liens; (3) the Priority Pre-Petition Revolver

Indemnity Lien; and (4) the Pre-Petition Revolver Adequate Protection Liens. The Term Loan

Adequate Protection Liens shall be senior to all other security interests in, liens on, or claims

against any of the Loan Parties’ assets. Except as provided herein, the Term Loan Adequate

Protection Liens shall not be made subject to or pari passu with any lien or security interest

heretofore or hereinafter granted in the Cases or any Successor Cases, and shall be valid and

enforceable against any trustee appointed in any of the Cases or any Successor Cases, or upon

the dismissal of any of the Cases or Successor Cases. The Term Loan Adequate Protection Liens

shall not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest

avoided and preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy

Code shall be pari passu with or senior to the Pre-Petition Liens or the Term Loan Adequate

Protection Liens.


                                               31
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 32 of 75



               16.     Term Loan Adequate Protection Superpriority Claims.           Subject in all

respects to the Carve-Out, as further adequate protection of the interests of the Initial

Administrative Agent (and, upon the appointment of the Successor Administrative Agent, the

Successor Administrative Agent) and Pre-Petition Term Loan Lenders in the Pre-Petition

Collateral against any Diminution in Value of such interests in the Pre-Petition Collateral from

and after the Petition Date, the Initial Administrative Agent, for the benefit of the Administrative

Agent (as defined in the Pre-Petition Loan Agreement), and the Pre-Petition Term Loan Lenders,

is hereby granted as and to the extent provided by section 507(b) of the Bankruptcy Code

allowed superpriority administrative expense claims in each of the Cases and any Successor

Cases (the “Term Loan Adequate Protection Superpriority Claims”); provided, that in accordance

with the terms of the Appointment, such grant shall succeed to the Successor Administrative

Agent, for the benefit of the Administrative Agent (as defined in the Pre-Petition Loan

Agreement) and the Pre-Petition Term Loan Lenders effective immediately upon the Successor

Administrative Agent Appointment.

               17.     Priority of the Term Loan Adequate Protection Superpriority Claims.

Subject in all respects to the Carve-Out, and except as otherwise set forth herein, the Term Loan

Adequate Protection Superpriority Claims shall have priority over all administrative expense

claims and unsecured claims against the Debtors or their estates, now existing or hereafter

arising, of any kind or nature whatsoever, including, without limitation, administrative expenses

of the kinds specified in or ordered pursuant to Sections 105, 326, 328, 330, 331, 503(a), 503(b),

507(a), 506(c) (subject to entry of the Final DIP Order), 507(b), 546(c), 546(d), 726, 1113 and

1114 of the Bankruptcy Code; provided, however, that the Term Loan Adequate Protection

Superpriority Claims shall be pari passu with one another, subject to the Carve-Out and junior to


                                                 32
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 33 of 75



the DIP Superpriority Claims. Notwithstanding anything herein to the contrary, the Term Loan

Adequate Protection Superpriority Claims shall not have recourse to (a) the Professional Fees

Account or funds held therein or (b) the Pre-Petition Revolver Indemnity and Fee Reserve (or the

amounts therein) or the L/C Cash Collateral prior to the return of such amounts to the Debtors’ in

accordance with paragraph 19 of this Interim DIP Order.

               18.    Adequate    Protection   Payments     and   Protections   for   the   Initial

Administrative Agent, Successor Administrative Agent and the Pre-Petition Term Loan Lenders.

Subject to paragraph 42, as further adequate protection of the interests of the Initial

Administrative Agent (and, upon the Successor Administrative Agent’s Appointment, the

Successor Administrative Agent) and the Pre-Petition Term Loan Lenders in the Pre-Petition

Collateral against any Diminution in Value of such interests in the Pre-Petition Collateral from

and after the Petition Date, the Debtors are authorized and directed to pay in cash, without the

need for the filing of formal fee applications, (i) promptly upon the closing of the DIP Facility,

all accrued and unpaid prepetition interest on the Pre-Petition Term Loan Facility (including, for

the avoidance of doubt, any missed interest payment due under the Pre-Petition Loan Agreement)

through the Petition Date to the Initial Administrative Agent, for the benefit of the Pre-Petition

Term Loan Lenders (such payment, the “Initial Interest Payment”), which Initial Interest

Payment shall be wired to the Initial Administrative Agent substantially simultaneously as the

Pre-Petition Revolver Pay-Off Amount, and which the Initial Administrative Agent shall pay to

the Pre-Petition Term Loan Lenders immediately upon receipt, (ii) promptly when invoiced, the

reasonable, documented and invoiced prepetition and postpetition fees, expenses, and

disbursements incurred by (A) the Initial Administrative Agent and its counsel, (B) the Successor

Administrative Agent and its counsel, and (C) the Pre-Petition Term Loan Lenders and their


                                                33
         Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 34 of 75



counsel and financial advisors, but limited with respect to the fees, expenses, and disbursements

of counsel and financial advisors to the Pre-Petition Term Loan Lenders to those of the Ad Hoc

Lender Group (as defined in the Restructuring Support Agreement), and (iii) current payment of

interest on the Pre-Petition Term Loan Facility calculated at the [non-default rate for Base Rate

Loans] (as defined in the Pre-Petition Loan Agreement), when due under the Pre-Petition Loan

Agreement (all payments provided in this paragraph, the “Term Loan Adequate Protection

Payments”). 6

                  19.      Adequate Protection for the Initial Administrative Agent and the Pre-

Petition Revolving Lenders.

                           (i)      The Initial Administrative Agent and the Pre-Petition Revolving

Lenders are entitled to receive adequate protection to the extent of any Diminution in Value of

their respective interests in the Pre-Petition Collateral from and after the Petition Date. Pursuant

to sections 361, 363 and 507(b) of the Bankruptcy Code, as adequate protection, the Initial

Administrative Agent, on behalf of itself and the Pre-Petition Revolving Lenders, (a) shall

receive the benefit of the Pre-Petition Revolver Indemnity and Fee Reserve and the L/C Cash

Collateral; (b) shall receive an exclusive first priority lien (the “Priority Pre-Petition Revolver

Indemnity Lien”) on the L/C Cash Collateral and the Pre-Petition Revolver Indemnity and Fee

Reserve (and all amounts therein); (c) shall receive a replacement lien on the DIP Collateral (the

“Pre-Petition Revolver Adequate Protection Lien” and, together with the Term Loan Adequate

Protection Liens, the “Adequate Protection Liens”), which shall be subject to the Carve-Out and

the priorities set forth herein; and (d) is hereby granted an allowed superpriority administrative


6
         Notwithstanding anything to the contrary in this paragraph 18, the right of any party-in-interest to object to,
and/or be heard at the Final Hearing regarding the applicable Type of Term Loan (each as defined in the Pre-Petition
Loan Agreement) is expressly reserved (including what Type of Term Loan should have been in place as of, or
subsequent to, the date of entry of the Interim DIP Order).
                                                           34
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 35 of 75



expense claim (the “Pre-Petition Revolver Adequate Protection Superpriority Claim” and

together with the Term Loan Adequate Protection Superpriority Claims, the “Adequate

Protection Superpriority Claims”), which shall be subject to the Carve-Out and the priorities set

forth herein.

                       (ii)   Pre-Petition Revolver Indemnity and Fee Reserve.            The Pre-

Petition Revolver Indemnity and Fee Reserve, shall secure (x) any costs or expenses incurred in

connection with or related to the protection of the rights and interests of the Initial

Administrative Agent or the Pre-Petition Revolving Lenders or any Challenge (as defined below)

with respect to the Pre-Petition Loan Agreement, any other Pre-Petition Loan Documents, the

Pre-Petition Revolving Facility, the Pre-Petition Revolving Obligations, the Pre-Petition

Revolving Liens, the Initial Administrative Agent and/or the Pre-Petition Revolving Lenders

(including any contingent indemnification, reimbursement or similar continuing obligations

arising under or related to the Pre-Petition Loan Agreement, any other Pre-Petition Loan

Documents, or the Pre-Petition Revolving Facility, and any fees and expenses for attorneys and

other professionals); (y) any and all other reasonable costs and expenses incurred until the Pre-

Petition Revolver Payoff Date that are not otherwise reflected in the Pre-Petition Revolver

Payoff Amount, and (z) any Pre-Petition Revolving Obligations that remain outstanding

following the Pre-Petition Revolver Payoff Date (collectively, the “Pre-Petition Revolver

Reimbursement and Indemnity Obligations”).            The Initial Administrative Agent may apply

amounts in the Fee and Indemnity Reserve against the Pre-Petition Revolver Reimbursement and

Indemnity Obligations as and when they arise, without further notice to or consent from the

Debtors, a Committee (if appointed), or any other parties in interest and without further order of

this Court; provided, that (i) any such claims shall be subject to (a) the terms of the Pre-Petition


                                                 35
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 36 of 75



Loan Agreement or other Pre-Petition Loan Documents (including with respect to application of

proceeds) and (b) the rights of parties in interest with requisite standing to object to any claim(s)

are hereby reserved in accordance with paragraph 42 hereof, and (ii) the Court shall reserve

jurisdiction to hear and determine any disputed claim(s).         Any amounts remaining in the

Indemnity and Fee Reserve shall be released for the Debtors’ general use upon the receipt by the

Initial Administrative Agent and the Pre-Petition Revolving Lenders of releases (the “Pre-

Petition Revolver Facility Releases”) with respect to any claims arising out of or related to the

Pre-Petition Loan Agreement, any other Pre-Petition Loan Document, the Pre-Petition Revolving

Facility, the Pre-Petition Revolving Obligations, or the Pre-Petition Revolving Liens from (i) the

Debtors and their estates and (ii) a Committee (if appointed) or any party that has been granted

standing pursuant to paragraph 42 of this Interim DIP Order, which Pre-Petition Revolver

Facility Releases shall be deemed delivered upon the later of (a) the occurrence of the Challenge

Period Termination Date (as defined below) or (b) the occurrence of the Effective Date for a plan

of reorganization that contains releases and discharges of claims and liabilities for the Initial

Administrative Agent and the Pre-Petition Revolving Lenders in form and substance acceptable

to such parties in their reasonable discretion (it being agreed that the releases contained in the

version of the plan of reorganization filed on the Petition Date satisfies the requirements of this

clause (b)).

                       (iii)   L/C Cash Collateral. To the extent that the Pre-Petition Letters of

Credit are not returned undrawn to the Initial Administrative Agent on the Closing Date, the

Initial Administrative Agent shall be entitled to receive the benefit of the L/C Cash Collateral.

The L/C Cash Collateral shall secure the Debtors’ obligations arising under or in connection with

outstanding Pre-Petition Letters of Credit. The Initial Administrative Agent may apply the L/C


                                                 36
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 37 of 75



Cash Collateral in accordance with the provisions of the relevant Letter of Credit or cash

management agreement, as applicable, without further notice to or consent from the Debtors, a

Committee (if appointed), or any other parties-in-interest and without further order of this Court.

The L/C Cash Collateral shall be released for the Debtors’ general use upon the return of the

undrawn Pre-Petition Letters of Credit to the Initial Administrative Agent in accordance with the

Cash Collateral Agreement (as defined in the Pre-Petition Revolver Payoff Letter).

                       (iv)    Priority of the Priority Pre-Petition Revolver Indemnity Lien and

the Pre-Petition Revolver Adequate Protection Lien.           The Priority Pre-Petition Revolver

Indemnity Lien in favor of the Initial Administrative Agent shall be senior in priority and

superior to any security, mortgage, collateral interest, lien or claim to or on the Pre-Petition

Revolver Indemnity and Fee Reserve and the L/C Cash Collateral, including, the Carve-Out, the

DIP Liens, the Term Loan Adequate Protection Liens, and the Pre-Petition Term Loan Liens.

The Prepetition Revolver Adequate Protection Lien in favor of the Initial Administrative Agent

shall be subject to the Carve-Out and shall otherwise be junior only to: (a) the DIP Liens, and (b)

the Permitted Prior Liens. The Pre-Petition Revolver Adequate Protection Lien shall be senior to

all other security interests in or liens on the DIP Collateral or the Pre-Petition Collateral. Except

as provided herein, the Pre-Petition Revolver Adequate Protection Lien shall not be made subject

to or pari passu with any lien or security interest heretofore or hereinafter in the Cases or any

Successor Cases, and shall be valid and enforceable against any trustee appointed in any of the

Cases or any Successor Cases, or upon the dismissal of any of the Cases or Successor Cases.

The Pre-Petition Revolver Adequate Protection Lien shall not be subject to sections 510, 549, or

550 of the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the




                                                 37
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 38 of 75



estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the

Pre-Petition Liens or the Term Loan Adequate Protection Liens.

                      (v)     Pre-Petition Revolver Adequate Protection Superpriority Claims.

As further adequate protection of the interests of the Initial Administrative Agent and the Pre-

Petition Revolving Lenders in the Pre-Petition Collateral against any Diminution in Value of

such interests in the Pre-Petition Collateral from and after the Petition Date, the Initial

Administrative Agent, on behalf of itself and the Pre-Petition Revolving Lenders, shall also be

granted, as and to the extent provided by section 507(b) of the Bankruptcy Code, the Pre-Petition

Revolver Adequate Protection Superpriority Claims in each of the Cases and any Successor

Cases. The Pre-Petition Revolver Adequate Protection Superpriority Claims shall be subject to

the Carve-Out and junior to the DIP Superpriority Claims and shall otherwise have priority over

all administrative expense claims and unsecured claims against the Debtors or their estates, now

existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses of the kinds specified in or ordered pursuant to sections 105, 326, 328,

330, 331, 503(a), 503(b), 507(a), 506(c) (subject to entry of the Final DIP Order), 507(b), 546(c),

546(d), 726, 113 and 114 of the Bankruptcy Code; provided, however, that the Pre-Petition

Revolver Adequate Protection Superpriority Claims shall be pari passu with one another, subject

to the Carve-Out and junior to the DIP Superpriority Claims. Notwithstanding anything herein to

the contrary, the Pre-Petition Revolver Adequate Protection Superpriority Claims shall not have

recourse to the Professional Fees Account or funds held therein.

               20.    Adequate Protection Reservation. Nothing herein shall impair or modify

the application of section 507(b) of the Bankruptcy Code in the event that the adequate

protection provided to the Pre-Petition Secured Parties hereunder is insufficient to compensate


                                                38
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 39 of 75



for any Diminution in Value of their respective interests in the Pre-Petition Collateral during the

Cases or any Successor Cases. The receipt by the Pre-Petition Secured Parties of the adequate

protection provided herein shall not be deemed an admission that the interests of the Pre-Petition

Secured Parties are adequately protected. Further, this Interim DIP Order shall not prejudice or

limit the rights of the Pre-Petition Secured Parties to seek additional relief with respect to the use

of Cash Collateral or for additional adequate protection.

Provisions Common to DIP Financing and Use of Cash Collateral

               21.     Amendment of the DIP Loan Documents. The Debtors are authorized and

empowered, without further notice and hearing or approval of this Court, to amend, modify,

supplement, or waive any provision of the DIP Loan Documents in accordance with the

provisions thereof, in each case unless such amendment, modification, supplement, or waiver (i)

increases the interest rate or other fees payable under the DIP Loan Documents (other than as a

result of the imposition of the default rate), (ii) increases the aggregate lending commitments of

all of the DIP Lenders in respect of the DIP Facility, (iii) shortens the Maturity Date, (iv) adds or

amends (in any respect unfavorable to the Debtors) any Event of Default, prepayment provision,

termination provision, case milestone or provision relating to asset sales, (v) increases existing

fees or adds new fees, or (vi) modifies the definition of “Borrowing Base” (or the definitions

used therein in a manner that materially modifies the terms of the Borrowing Base) in the DIP

Credit Agreement, provided, however, that notice of any proposed modification or amendment to

the DIP Documents pursuant to provisions (i) through (vi) above shall be provided to counsel for

the Committee, if any, counsel for the Ad Hoc Group of Noteholders, and the U.S. Trustee, each

of whom shall have five (5) days from the date of such notice within which to object, in writing,

to such modification or amendment. If the Committee, if any, the Ad Hoc Group of Noteholders,


                                                  39
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 40 of 75



or the U.S. Trustee timely objects to any modification or amendment to the DIP Loan

Documents, such modification or amendment shall only be permitted pursuant to an order of the

Court. No waiver, modification, or amendment of any of the provisions of the DIP Documents

shall be effective unless set forth in writing, signed by or on behalf of all the Debtors and the DIP

Agent (after having obtained the approval of the Required DIP Lenders under the DIP Credit

Agreement) and, to the extent provided for herein, approved by this Bankruptcy Court.

               22.     Budget Maintenance. The use of borrowings and letters of credit under

the DIP Facility shall be in accordance with the Budget and the terms and conditions set forth in

the DIP Loan Documents. The Budget and any modification to, or amendment or update of, the

Budget shall be subject to the approval of, and in form and substance acceptable to the

Structuring Advisor, the Required Consenting Term Loan Lenders and the Required Consenting

Noteholders (each as defined in the Restructuring Support Agreement) in accordance with the

DIP Loan Documents.

               23.     Budget Compliance. The use of borrowings and letters of credit under the

DIP Facility shall be in accordance with the Budget and the DIP Loan Documents; provided,

however, that, notwithstanding anything to the contrary herein, in the case of the (i) fees, costs

and expenses of the Lender Professionals and (ii) Professional Fees and obligations benefitting

from the Carve-Out, the Debtors shall pay such amounts in accordance with the DIP Loan

Documents and this Interim DIP Order without being limited by the Budget.

               24.     Modification of Automatic Stay.        The automatic stay imposed under

section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate the terms

and provisions of this Interim DIP Order, including, without limitation, to: (a) permit the Debtors

to grant the DIP Liens, the Priority Pre-Petition Revolver Indemnity Lien, the Adequate


                                                 40
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 41 of 75



Protection Liens, the DIP Superpriority Claims and the Adequate Protection Superpriority

Claims; (b) permit the Debtors to perform such acts as the DIP Agent, the Structuring Advisor,

the Initial Administrative Agent, and the Successor Administrative Agent may reasonably request

to assure the perfection and priority of the liens granted herein; (c) permit the Debtors to incur all

liabilities and obligations to the DIP Parties and the Pre-Petition Secured Parties under the DIP

Loan Documents, the DIP Facility and this Interim DIP Order; and (d) authorize the Debtors to

pay, and the DIP Parties and the Pre-Petition Secured Parties to retain and apply, payments made

in accordance with the terms of this Interim DIP Order, the DIP Loan Documents and the

Budget.

               25.     Perfection of DIP Liens and Adequate Protection Liens. This Interim DIP

Order shall be sufficient and conclusive evidence of the creation, validity, perfection, and priority

of all liens granted herein, including the Carve-Out, the Professional Fees Account, the DIP

Liens the Priority Pre-Petition Revolver Indemnity Lien, and the Adequate Protection Liens,

without the necessity of filing or recording any financing statement, mortgage, deed of trust,

notice, or other instrument or document which may otherwise be required under the law or

regulation of any jurisdiction or the taking of any other action (including, for the avoidance of

doubt, entering into any deposit account control agreement) to validate or perfect (in accordance

with applicable non-bankruptcy law) the DIP Liens, the Priority Pre-Petition Revolver Indemnity

Lien, and the Adequate Protection Liens or to entitle the DIP Agent, the DIP Lenders and the

Pre-Petition Secured Parties to the priorities granted herein. Notwithstanding the foregoing, the

DIP Agent, the Initial Administrative Agent and the Successor Administrative Agent are

authorized to file, as each deems necessary or advisable, or, with respect to the Successor

Administrative Agent, at the direction of the “Required Lenders” (as defined in the Pre-Petition


                                                  41
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 42 of 75



Loan Agreement), such financing statements, security agreements, mortgages, notices of liens

and other similar documents to perfect in accordance with applicable non-bankruptcy law or to

otherwise evidence the DIP Liens, the Priority Pre-Petition Revolver Indemnity Lien, and the

Adequate Protection Liens, respectively, and all such financing statements, mortgages, notices

and other documents shall be deemed to have been filed or recorded as of the Petition Date;

provided, however, that no such filing or recordation shall be necessary or required in order to

create or perfect the DIP Liens, the Priority Pre-Petition Revolver Indemnity Lien, or the

Adequate Protection Liens; provided further, that from and after the effectiveness of the

Successor Administrative Agent’s Appointment, the Initial Administrative Agent shall not file,

nor have any authority to file, any financing statements, security agreements, mortgages, notices

of liens, and other similar documents to evidence the Term Loan Adequate Protection Liens.

The Debtors are authorized and directed to execute and deliver promptly upon demand to the

DIP Agent, the Initial Administrative Agent, and the Successor Administrative Agent all such

financing statements, mortgages, notices and other documents as the DIP Agent, the Initial

Administrative Agent and the Successor Administrative Agent may reasonably request. The DIP

Agent, the Initial Administrative Agent and the Successor Administrative Agent, each in its

discretion, or in the case of the Successor Administrative Agent, at the direction of the “Required

Lenders” (as defined in the Pre-Petition Loan Agreement), may each file a photocopy of this

Interim DIP Order as a financing statement with any filing or recording office or with any

registry of deeds or similar office in addition to or in lieu of such financing statements, notices of

lien or similar instruments. To the extent that the Administrative Agent (as defined in the Pre-

Petition Loan Agreement) is the secured party under any security agreement, mortgage, leasehold

mortgage, landlord waiver, credit card processor notices or agreements, bailee letters, custom


                                                  42
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 43 of 75



broker agreements, financing statement, account control agreements or any other Pre-Petition

Loan Documents or is listed as loss payee, lenders’ loss payee or additional insured under any of

the Debtors’ insurance policies, the DIP Agent shall also be, and be deemed to be, the secured

party or mortgagee, as applicable, under such documents or to be the loss payee or additional

insured, as applicable.      The Administrative Agent (as defined in the Pre-Petition Loan

Agreement) is authorized to serve as agent for the DIP Agent for purposes of perfecting the DIP

Agent’s liens on all DIP Collateral that, without giving effect to the Bankruptcy Code and this

Interim DIP Order, is of a type such that perfection of a lien therein may be accomplished only

by possession or control by a secured party. The automatic stay of section 362(a) of the

Bankruptcy Code shall be modified to the extent necessary to permit the DIP Agent, the Initial

Administrative Agent and/or the Successor Administrative Agent to take all actions, as

applicable, referenced in this paragraph 25.

               26.     Application of Proceeds of Collateral. As a condition to the entry of the

DIP Loan Documents, the extension of credit under the DIP Facility and the authorization to use

Cash Collateral, the Debtors have agreed that as of and commencing on the date of entry of the

Interim DIP Order, and subject to the Carve-Out in all respects, the Debtors shall apply all net

proceeds of dispositions of DIP Collateral in accordance with the terms of the DIP Credit

Agreement and this Interim DIP Order; provided that, if the DIP Obligations are paid in fully,

such proceeds shall be treated as the Cash Collateral of the Pre-Petition Secured Parties.

               27.     Protections of Rights of DIP Agent, Lenders and Pre-Petition Secured

Parties.

                       (i)     Unless (a) the DIP Agent (acting at the direction of the Structuring

Advisor and the Required DIP Lenders), and (b) the Initial Administrative Agent, the Successor


                                                 43
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 44 of 75



Administrative Agent or, if the Appointment has not occurred, the then-acting Administrative

Agent (as defined in the Pre-Petition Loan Agreement), in each case, acting at the direction of the

“Required Lenders” as defined in the Pre-Petition Loan Agreement shall have provided their

prior written consent or all DIP Obligations and all Pre-Petition Secured Obligations have been

indefeasibly paid in full in cash and all commitments thereunder are terminated, there shall not

be entered in any of these Cases or any Successor Cases an order entered (including an order

confirming any plan of reorganization or liquidation) that authorizes any of the following: (i) the

obtaining of credit or the incurring of indebtedness that is secured by a security, mortgage, or

collateral interest or other Lien on all or any portion of the DIP Collateral or Pre-Petition

Collateral that is entitled to administrative priority status superior to or pari passu with the DIP

Liens (unless expressly permitted under the DIP Loan Documents or the Interim DIP Order

(including the Carve-Out)), the DIP Superpriority Claims (unless expressly permitted under the

DIP Loan Documents or this Interim DIP Order (including the Carve-Out)), the Pre-Petition

Liens, the Adequate Protection Liens, or the Adequate Protection Superpriority Claims; (ii) the

use of Cash Collateral for any purpose other than as permitted in the DIP Loan Documents, this

Interim DIP Order and the Budget; or (iii) any modification of any of the DIP Parties’, or the Pre-

Petition Secured Parties’ rights under this Interim DIP Order, the DIP Loan Documents or the

Pre-Petition Loan Documents with respect to any DIP Obligations or Pre-Petition Secured

Obligations: provided, further, that it shall be an Event of Default under the DIP Facilities if any

such order is entered.

                         (ii)   The Debtors will (i) maintain books, records, and accounts to the

extent and as required by the DIP Loan Documents, (ii) cooperate with, consult with, and

provide to the DIP Agent, the Structuring Advisor, and and (a) prior to the Successor


                                                 44
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 45 of 75



Administrative Agent’s Appointment, the Initial Administrative Agent, and (b) upon the

Successor Administrative Agent’s Appointment, the Successor Administrative Agent, all such

information and documents that any or all of the Debtors are obligated (including upon

reasonable request by the DIP Agent, the Structuring Advisor, the Initial Administrative Agent,

the Successor Administrative Agent) to provide under the DIP Loan Documents or the provisions

of this Interim DIP Order or as otherwise reasonably requested by the DIP Agent, the Structuring

Advisor, the Initial Administrative Agent or the Successor Administrative Agent, (iii) permit

consultants, advisors and other representatives (including third party representatives) of the DIP

Agent, the Structuring Advisor, and (a) prior to the Successor Administrative Agent’s

Appointment, the Initial Administrative Agent, and (b) upon the Successor Administrative

Agent’s Appointment, the Successor Administrative Agent, to visit and inspect any of the

Debtors’ respective properties, to examine and make abstracts or copies from any of their

respective books and records, to tour the Debtors’ business premises and other properties, and to

discuss, and provide advice with respect to, their respective affairs, finances, properties, business

operations and accounts with their respective officers, employees, independent public

accountants and other professional advisors as and to the extent required by the DIP Loan

Documents or the Pre-Petition Loan Documents, (iv) permit the DIP Agent, the Structuring

Advisor, and (a) prior to the Successor Administrative Agent’s Appointment, the Initial

Administrative Agent, and (b) upon the Successor Administrative Agent’s Appointment, the

Successor Administrative Agent, and their respective consultants, advisors and other

representatives, to consult with the Debtors’ management and advisors on matters concerning the

Debtors’ businesses, financial condition, operations and assets, and (v) permit the DIP Agent and

(a) prior to the Successor Administrative Agent’s Appointment, the Initial Administrative Agent,


                                                 45
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 46 of 75



and (b) upon the Successor Administrative Agent’s Appointment, the Successor Administrative

Agent to conduct, at their reasonable direction and at the Debtors’ cost and expense, field audits,

collateral examinations, liquidation valuations and inventory appraisals in respect of any or all of

the DIP Collateral and the Pre-Petition Collateral, in each case, in accordance with the DIP Loan

Documents and the Pre-Petition Loan Documents.

                       (iii)   No Debtor shall object to any DIP Party or any Pre-Petition

Secured Party (or any of its respective designees, affiliates or assignees) credit bidding up to the

full amount of the applicable outstanding DIP Obligations or Pre-Petition Secured Obligations

owed to such party, in each case, including any accrued interest and expenses, in a sale of any

DIP Collateral or Pre-Petition Collateral, as applicable, and whether such sale is effectuated

through Section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee under Section 725

of the Bankruptcy Code, or otherwise, subject, in each case, to the provision of consideration

sufficient to pay in full in cash any Pre-Petition Priority Liens on any collateral that is subject to

the credit bid. Any credit bid shall be subject to the applicable provisions of any applicable

intercreditor agreement.

               28.     Proceeds of Subsequent Financing.         Subject to the Carve-Out in all

respects, if the Debtors, any trustee, any examiner with expanded powers, or any responsible

officer subsequently appointed in these Cases or any Successor Cases, shall obtain credit or incur

debt pursuant to Bankruptcy Code sections 364(b), 364(c) or 364(d) or in violation of the DIP

Loan Documents at any time prior to the indefeasible repayment in full of all DIP Obligations

and the termination of the DIP Agent’s and DIP Lenders’ obligation to extend credit under the

DIP Facility, including subsequent to the confirmation of any plan with respect to any or all of

the Debtors and the Debtors’ estates, and such facilities are secured by any DIP Collateral, then


                                                  46
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 47 of 75



all cash proceeds derived from such credit or debt shall immediately be turned over to the DIP

Agent to be applied in accordance with this Interim DIP Order and the DIP Loan Documents.

              29.     Cash Collection. Subject to the Carve-Out in all respects, from and after

the date of the entry of this Interim DIP Order, the Debtors shall maintain cash management in

accordance with the DIP Loan Documents and the Cash Management Order (as defined below).

Unless authorized by the Interim DIP Order or otherwise agreed to in writing by the DIP Agent

(acting at the direction of the Required DIP Lenders) and either (a) prior to the Successor

Administrative Agent’s Appointment, the Initial Administrative Agent, or (b) upon the Successor

Administrative Agent’s Appointment, the Successor Administrative Agent (acting at the direction

of the “Required Lenders” (as defined in the Pre-Petition Loan Agreement)), the Debtors shall

maintain no accounts except those identified in any interim and/or final order granting the

Debtors’ Emergency Motion for Entry of Order Authorizing the Debtors to Continue to (I)

Operate Their Cash Management System, (II) Use Existing Checks and Business Forms, and

(III) Honor Certain Intercompany Arrangements (the “Cash Management Order”). Subject to

this Interim DIP Order, the Debtors and the financial institutions where the Debtors’ maintain

deposit accounts (as identified in the Cash Management Order), are authorized and directed to

remit, without offset or deduction, funds in such deposit accounts upon receipt of any direction

to that effect from the DIP Agent in accordance with the DIP Loan Documents.

              30.     Maintenance of DIP Collateral. Until the indefeasible payment in full of

all DIP Obligations, all Pre-Petition Secured Obligations, and the termination of the DIP Agent’s

and the DIP Lenders’ obligation to extend credit under the DIP Facility, the Debtors shall:

(a) insure the DIP Collateral as required under the DIP Loan Documents or the Pre-Petition Loan

Documents, as applicable; and (b) maintain the cash management system consistent with the


                                               47
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 48 of 75



terms and conditions of the Cash Management Order, or as otherwise required by the DIP Loan

Documents.

               31.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

encumber or otherwise dispose of any portion of the DIP Collateral or Pre-Petition Collateral

other than in the ordinary course of business without the prior written consent of the DIP Agent

(acting at the direction of the Required DIP Lenders) and either (a) prior to the Successor

Administrative Agent’s Appointment, the Initial Administrative Agent, or (b) upon the Successor

Administrative Agent’s Appointment, the Successor Administrative Agent (in each case of (a)

and (b), acting at the direction of the “Required Lenders” (as defined in the Pre-Petition Loan

Agreement)), it being understood that no such consent shall be implied, from any other action,

inaction or acquiescence by any DIP Party or any Pre-Petition Secured Party), except as

otherwise provided for in the DIP Loan Documents.

               32.     Termination Date. On the applicable Termination Date (defined below)

and except as otherwise provided in accordance with this Interim DIP Order, (a) all applicable

DIP Obligations shall be immediately due and payable, all commitments to extend credit under

the applicable DIP Facility will terminate, other than as required in paragraph 40 with respect to

the Carve-Out, and (b) all authority to use Cash Collateral shall cease.

               33.     Events of Default. The occurrence of any of the following events, unless

waived by the DIP Agent in writing and in accordance with the terms of the DIP Loan

Documents, shall constitute an event of default (collectively, the “Events of Default”), in all

circumstances upon written notice to the Debtors: (a) the failure of the Debtors to perform any of

the terms, provisions, conditions, covenants or obligations under this Interim DIP Order,

including, without limitation, failure to make any payment under this Interim DIP Order when


                                                 48
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 49 of 75



due; or (b) the occurrence and continuation of an “Event of Default” under, and as defined in, the

DIP Credit Agreement.

               34.    Rights and Remedies Upon Event of Default.          Immediately upon the

occurrence and during the continuation of an Event of Default, notwithstanding the provisions of

section 362 of the Bankruptcy Code, without any application, motion or notice to, hearing

before, or order from the Bankruptcy Court, but subject to the terms of this Interim DIP Order,

including the Carve-Out in all respects: (a) the DIP Agent may (or shall at the request of the

Required DIP Lenders) declare (any such declaration shall be referred to herein as a

“Termination Declaration”) (1) all DIP Obligations owing under the DIP Loan Documents to be

immediately due and payable, (2) the termination, reduction or restriction of any further

commitment to extend credit to the Debtors to the extent any such commitment remains under

the DIP Facility, (3) the termination of the DIP Facility and the DIP Loan Documents as to any

future liability or obligation of the DIP Agent and DIP Lenders, but without affecting any of the

DIP Liens or the DIP Obligations, and (4) that the application of the Carve-Out has occurred

following delivery of the Carve-Out Trigger Notice to the Borrower; and (b) interest, including,

where applicable, default interest, shall accrue and be paid as set forth in the DIP Loan

Documents (the date which is the earliest to occur of any date a Termination Declaration is

delivered by the DIP Agent shall be referred to herein as the “Termination Date”).            The

Termination Declaration shall be given by electronic mail (or other electronic means) to counsel

to the Debtors, counsel to the Committee (if appointed), counsel to the Successor Administrative

Agent, counsel to the Ad Hoc Group of Noteholders, and the U.S. Trustee. The automatic stay in

the Cases otherwise applicable to the DIP Parties is hereby modified so that five (5) business

days after the date a Termination Declaration is delivered (such five (5) business day period, the


                                                49
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 50 of 75



“Remedies Notice Period”) the DIP Parties may terminate the use of Cash Collateral if the Event

of Default has not been cured, waived or otherwise stayed or invalidated by the Bankruptcy

Court. During the Remedies Notice Period (a) the Debtors shall be entitled to continue to use

Cash Collateral in accordance with the Budget; and (b) the Debtors, the Ad Hoc Group of

Noteholders or the Committee, if any, may request an expedited hearing before the Bankruptcy

Court to contest whether an Event of Default, has occurred and/or is continuing, seek

nonconsensual use of Cash Collateral or seek any other relief.       The DIP Parties and/or Pre-

Petition Secured Parties may not repossess, foreclose or seize any DIP Collateral without filing a

motion on expedited notice and obtaining an order from this Bankruptcy Court authorizing such

activity. The DIP Parties and/or the Pre-Petition Secured Parties’ burden of proof to establish

such relief shall be the burden imposed by section 362 of the Bankruptcy Code and shall not be

altered by the terms of this Interim DIP Order or the DIP Loan Documents.

               35.    Good Faith Under Section 364(e) of the Bankruptcy Code; No

Modification or Stay of this Interim DIP Order. The DIP Parties and the Pre-Petition Secured

Parties have acted in good faith in connection with this Interim DIP Order and are entitled to rely

upon the protections granted herein and by section 364(e) of the Bankruptcy Code. Based on the

findings set forth in this Interim DIP Order and the record made during the Interim Hearing, in

the event any or all of the provisions of this Interim DIP Order are hereafter modified, amended

or vacated by a subsequent order of this Bankruptcy Court or any other court, the DIP Parties and

the Pre-Petition Secured Parties are entitled to the protections provided in section 364(e) of the

Bankruptcy Code. Any such modification, amendment or vacatur shall not affect the validity and

enforceability of any advances previously made or made hereunder, or lien, claim or priority

authorized or created hereby.


                                                50
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 51 of 75



               36.     Fees and Expenses. The Debtors are authorized and directed to pay all

reasonable and documented fees and expenses of (x) the DIP Agent, the Structuring Advisor, the

Arranger and the DIP Lenders in connection with the DIP Facility, as provided in the DIP Loan

Documents and this Interim DIP Order, whether or not the transactions contemplated hereby are

consummated, and (y) the Initial Administrative Agent, the Successor Administrative Agent and

the other Pre-Petition Secured Parties (including the reasonable and documented fees and

expenses of counsel and financial advisors, but limited with respect to the fees, expenses, and

disbursements of counsel and financial advisors to the Pre-Petition Term Loan Lenders to those

of the counsel and financial advisors to the Ad Hoc Lender Group (as defined in the

Restructuring Support Agreement)) as provided in this Interim DIP Order. Any and all fees,

costs, and expenses paid prior to the Petition Date by any of the Debtors to (x) the DIP Agent, the

Structuring Advisor, the Arranger or the DIP Lenders in connection with or with respect to the

DIP Facility, or (y) the Pre-Petition Secured Parties in connection with or with respect to the Pre-

Petition Secured Facilities, are, in each case, hereby approved in full. Professionals for the DIP

Agent, the Structuring Advisor, the Arranger, the DIP Lenders, the Initial Administrative Agent,

the Successor Administrative Agent and the Pre-Petition Term Loan Lenders (including, without

limitation, the Ad Hoc Lender Group (as defined in the Restructuring Support Agreement))

(collectively, the “Lender Professionals”) shall not be required to comply with the United States

Trustee fee guidelines or submit invoices to this Court, the U.S. Trustee, any Committee or any

other party in interest. Copies of summary invoices submitted to the Debtors by such Lender

Professionals shall be forwarded by the Debtors to the U.S. Trustee, counsel for any Committee,

and such other parties as this Court may direct. The summary invoices shall be sufficiently

detailed to enable a determination as to the reasonableness of such fees and expenses; provided,


                                                 51
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 52 of 75



however, that such summary invoices may be redacted to the extent necessary to delete any

information subject to the attorney-client privilege, any information constituting attorney work

product, or any other confidential information, and the provision of such summary invoices shall

not constitute any waiver of the attorney-client privilege or of any benefits of the attorney work

product doctrine or other applicable privilege. If the Debtors, U.S. Trustee or any Committee

object to the reasonableness of the fees and expenses of any of the Lender Professionals and

cannot resolve such objection within ten (10) days of receipt of such invoices (the “Review

Period”), then the Debtors, United States Trustee, or the Committee, as the case may be, shall

file with this Court and serve on such Lender Professional an objection (the “Fee Objection”),

and any failure by any such party to file a Fee Objection within the Review Period shall

constitute a waiver of any right of such party to object to the applicable invoice.

Notwithstanding any provision herein to the contrary, any objection to, and any hearing on an

objection to, payment of any fees, costs, and expenses set forth in a professional fee invoice in

respect of Lender Professionals shall be limited to the reasonableness of the particular items or

categories of the fees, costs, and expenses that are the subject of such objection. If no written

objection is received by 12 p.m., prevailing Central Time, on the end date of the Review Period,

the Debtors shall pay such invoices promptly. If an objection to a Lender Professional’s invoice

is received within the Review Period, the Debtors shall promptly pay the undisputed amount of

the invoice and the Bankruptcy Court shall have jurisdiction to determine the disputed portion of

such invoice if the parties are unable to resolve the dispute consensually.

               37.     Budget. The Budget is approved on an interim basis and the proceeds of

the DIP Facility and Cash Collateral under this Interim DIP Order shall be used by the Debtors in

accordance with the Budget, this Interim DIP Order and the DIP Loan Documents. Other than


                                                 52
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 53 of 75



with respect to the Carve-Out, none of the DIP Lenders’, DIP Agent’s, the Pre-Petition Term

Loan Lenders’, the Initial Administrative Agent’s, or the Successor Administrative Agent’s

consent (if any) to, or acknowledgement of, the Budget shall be construed as consent to use the

proceeds of the DIP Facility or Cash Collateral beyond the respective maturity dates set forth in

the DIP Loan Documents and this Interim DIP Order, regardless of whether the aggregate funds

shown on the Budget have been expended. Notwithstanding anything to the contrary herein,

nothing in the Budget, this Interim DIP Order or the DIP Loan Documents shall be construed as a

cap or limitation on the use of DIP Collateral (including Cash Collateral) to fund obligations

benefitting from the Carve-Out.

              38.     Indemnification. The Debtors shall indemnify and hold harmless the DIP

Parties in accordance with the terms and conditions of the DIP Loan Documents.

              39.     Proofs of Claim. None of the DIP Parties or the Pre-Petition Secured

Parties will be required to file proofs of claim in any of the Cases or Successor Cases for any

claim arising under the DIP Documents or the Pre-Petition Loan Documents. The Debtors’

stipulations, admissions, and acknowledgments and the provisions of this Interim DIP Order

shall be deemed to constitute a timely filed proof of claim for the DIP Parties and the Pre-

Petition Secured Parties with regard to all claims arising under the DIP Documents or the Pre-

Petition Loan Documents.

              40.     Carve-Out. Each of the DIP Liens, the DIP Superpriority Claims, the Pre-

Petition Liens, the Adequate Protection Liens and the Adequate Protection Superpriority Claims

shall be subject and subordinate to payment of the Carve-Out.

                      (i)    Carve-Out. “Carve-Out” means the sum of (i) all fees required to

be paid to the Clerk of the Bankruptcy Court and to the Office of the United States Trustee under


                                               53
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 54 of 75



section 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without

regard to the notice set forth in (iii) below); (ii) fees and expenses up to $100,000 incurred by a

trustee under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii)

below); (iii) to the extent allowed at any time, whether by interim or final compensation order,

all unpaid fees and expenses incurred by persons or firms retained by the Debtors pursuant to

section 327, 328 or 363 of the Bankruptcy Code (collectively, the “Debtor Professionals”) and

any Committee (the “Committee Professionals” and, together with the Debtor Professionals, the

“Professional Persons”) appointed in the Cases pursuant to section 1103 of the Bankruptcy Code

(all such unpaid fees and expenses of the Professional Persons, the “Professional Fees”) at any

time before or on the first business day after delivery by the DIP Agent of a Carve-Out Trigger

Notice (as defined below), whether allowed by the Bankruptcy Court prior to or after delivery of

a Carve-Out Trigger Notice and without regard to whether such fees and expenses are provided

for in the Budget; and (iv) Professional Fees incurred after the first business day following

delivery by the DIP Agent of the Carve-Out Trigger Notice (including transaction fees or success

fees earned or payable to a Professional Person), to the extent allowed at any time, whether by

interim order, procedural order or otherwise in an aggregate amount not to exceed $3,000,000

with respect to Professional Persons (the amount set forth in this clause (iv) being the “Post-

Carve-Out Trigger Notice Cap”). For purposes of the foregoing, “Carve-Out Trigger Notice”

shall mean a written notice delivered by email (or other electronic means) by the DIP Agent to

the Debtors, their lead restructuring counsel, counsel to the Ad Hoc Group of the Noteholders,

the U.S. Trustee and lead counsel to the Committee (if any), which notice may be delivered

following the Termination Date and expiration of the Remedies Notice Period, stating that the

Post-Carve-Out Trigger Notice Cap has been invoked and that the Debtors’ ability to pay


                                                 54
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 55 of 75



Professional Fees is subject to and limited by the Carve-Out. On the day on which a Carve-Out

Trigger Notice is received by the Debtors, the Carve-Out Trigger Notice shall constitute a

demand to the Debtors to utilize all cash on hand to transfer to the Professional Fees Account (as

defined below) cash in an amount equal to all obligations benefitting from the Carve-Out.

Following delivery of a Carve-Out Trigger Notice, the DIP Agent shall deposit into the

Professional Fees Account any cash swept or foreclosed upon (including cash received as a result

of the sale or other disposition of any assets) until the Professional Fees Account has been fully

funded in an amount equal to all obligations benefitting from the Carve-Out. Notwithstanding

anything to the contrary in the DIP Loan Documents or this Interim DIP Order, following

delivery of a Carve-Out Trigger Notice, the DIP Agent shall not sweep or foreclose on cash

(including cash received as a result of the sale or other disposition of any assets) of the Debtors

until the Professional Fees Account has been fully funded in an amount equal to all obligations

benefitting from the Carve-Out. Further, notwithstanding anything to the contrary herein, (i)

disbursements by the Debtors from the Professional Fees Account shall not constitute DIP Loans,

(ii) the failure of the Professional Fees Account to satisfy in full the Professional Fees shall not

affect the priority of the Carve-Out and (iii) in no way shall the Carve-Out, Professional Fees

Account, or the Budget or any of the foregoing be construed as a cap or limitation on the amount

of the Professional Fees due and payable by the Debtors or that may be allowed by the

Bankruptcy Court at any time (whether by interim order, final order, or otherwise). No portion of

the Carve-Out, any Cash Collateral, any other DIP Collateral, or any proceeds of the DIP

Facility, including any disbursements set forth in the Budget or obligations benefitting from the

Carve-Out, shall be used for the payment of Professional Fees, disbursements, costs or expenses

incurred by any person, including, without limitation, any Committee, in connection with


                                                 55
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 56 of 75



challenging the DIP Agent’s or the DIP Lenders’ liens or claims, preventing, hindering or

delaying any of the DIP Agent’s or the DIP Lenders’ enforcement or realization upon any of the

DIP Collateral, or initiating or prosecuting any claim or action against the DIP Agent or any DIP

Lender, unless otherwise ordered by the Bankruptcy Court, other than with respect to challenging

a Termination Declaration and/or seeking a determination that an Event of Default has not

occurred or is not continuing. Proceeds from the DIP Facility and/or Cash Collateral not to

exceed $25,000 in the aggregate (the “Investigation Budget Cap”) may be used on account of

Professional Fees incurred by Committee Professionals (if any) in connection with the

investigation of avoidance actions or any other claims or causes of action (but not the

prosecution of such actions) on account of the Pre-Petition Secured Facilities (but not the DIP

Facility), which obligations will benefit from the Carve-Out in an amount not to exceed the

Investigation Budget Cap to the extent unpaid as of delivery of a Carve-Out Trigger Notice.

Notwithstanding anything to the contrary herein, any fees, expenses or costs incurred by the

Committee Professionals (if any) in excess of the Investigation Budget Cap or in excess of the

amount budgeted for the Professional Persons set forth in the Budget shall not constitute an

allowed administrative expense claim, including for purposes of section 1129(a)(9)(A) of the

Bankruptcy Code.


                      (ii)   Professional      Fees     Account.      The      Debtors      shall

(i) contemporaneously with the initial funding of the DIP Facility, transfer cash proceeds from

the DIP Facility in an amount equal to the total budgeted weekly Professional Fees for the first

two weekly periods set forth in the Budget and (ii) thereafter on a weekly basis transfer cash

proceeds from the DIP Facility or cash on hand in an amount equal to the total budgeted weekly

Professional Fees for the next unfunded week set forth in the Budget, in each case into a

                                               56
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 57 of 75



segregated account not subject to the control of the DIP Agent, any DIP Lender, or any Pre-

Petition Secured Party (the “Professional Fees Account”). The Debtors shall be authorized to use

funds held in the Professional Fees Account to pay Professional Fees as they become allowed

and payable pursuant to any interim or final orders of the Bankruptcy Court or otherwise;

provided that when all allowed Professional Fees have been paid in full (regardless of when such

Professional Fees are allowed by the Bankruptcy Court), any funds remaining in the Professional

Fees Account shall revert to the Debtors for use in a manner not inconsistent with this Interim

DIP Order; provided further that the Debtors’ obligations to pay allowed Professional Fees shall

not be limited or be deemed limited to funds held in the Professional Fees Account. Funds

transferred to the Professional Fees Account shall be held in trust for the Professional Persons,

including with respect to obligations arising out of the Carve-Out. Funds transferred to the

Professional Fees Account shall not be subject to any liens or claims granted to the DIP Lenders

herein or any liens or claims granted as adequate protection, shall not constitute DIP Collateral

and shall not constitute Cash Collateral; provided that the DIP Collateral shall include the

Debtors’ reversionary interest in funds held in the Professional Fees Account, if any, after all

allowed Professional Fees have been paid in full (regardless of when such Professional Fees are

allowed by the Bankruptcy Court).

                      (iii)   No Direct Obligation to Pay Professional Fees; No Waiver of Right

to Object to Fees.    The DIP Parties shall not be responsible for the direct payment or

reimbursement of any fees or disbursements of any of the Professional Persons incurred in

connection with the Cases or any Successor Cases under any chapter of the Bankruptcy Code.

Nothing in this Interim DIP Order or otherwise shall be construed to obligate any DIP Party in

any way to pay compensation to, or to reimburse expenses of, any of the Professional Persons, or


                                               57
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 58 of 75



to guarantee that the Debtors or their estates have sufficient funds to pay such compensation or

reimbursement. Notwithstanding any provision in this paragraph 40 to the contrary, no portion

of the Carve-Out, any Cash Collateral, any DIP Collateral, or any proceeds of the DIP Facility

that are subject to the DIP Superpriority Claim (including any disbursements set forth in the

Budget or obligations benefitting from the Carve-Out) shall be utilized for the payment of

professional fees and disbursements to the extent restricted under paragraph 41 hereof. Nothing

herein shall be construed as consent to the allowance of any professional fees or expenses of any

of the Debtors, any Committee, any other official or unofficial committee in these Cases or any

Successor Cases, or of any other person or entity, or shall affect the right of any DIP Party to

object to the allowance and payment of any such fees and expenses.

              41.     Limitations on Use of DIP Proceeds, Cash Collateral and Carve-Out.

Except as otherwise permitted in this Interim DIP Order or the DIP Loan Documents, the DIP

Facility, the DIP Collateral, the Pre-Petition Collateral, the Cash Collateral and the Carve-Out

may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP

Parties’ or the Pre-Petition Secured Parties’ enforcement or realization upon any of the DIP

Collateral or Pre-Petition Collateral; (b) using or seeking to use Cash Collateral or selling or

otherwise disposing of DIP Collateral (other than dispositions permitted under the DIP Loan

Documents) without the consent of the DIP Agent (acting at the direction of the Structuring

Advisor and the Required DIP Lenders); (c) using or seeking to use any insurance proceeds

constituting DIP Collateral without the consent of the DIP Agent (acting at the direction of the

Structuring Advisor and the Required DIP Lenders); (d) incurring Indebtedness (as defined in the

DIP Credit Agreement) without the prior consent of the DIP Agent (acting at the direction of the

Structuring Advisor and the Required DIP Lenders), except to the extent permitted under the DIP


                                               58
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 59 of 75



Loan Documents; (e) seeking to amend or modify any of the rights granted to the DIP Parties or

the Pre-Petition Secured Parties under this Interim DIP Order, the DIP Loan Documents or the

Pre-Petition Loan Documents in a manner adverse to such parties, including seeking to use Cash

Collateral and/or DIP Collateral on a contested basis; (f) objecting to or challenging in any way

the DIP Liens, the DIP Obligations, the Pre-Petition Liens, the Pre-Petition Secured Obligations,

the DIP Collateral (including Cash Collateral) or, as the case may be, Pre-Petition Collateral, or

any other claims or liens, held by or on behalf of any of the DIP Agent, the DIP Lenders, or the

Pre-Petition Secured Parties, respectively; (g) asserting, commencing or prosecuting any claims

or causes of action whatsoever, including, without limitation, any actions under Chapter 5 of the

Bankruptcy Code, applicable state law equivalents or other actions to recover or disgorge

payments against any of the DIP Parties, the Pre-Petition Secured Parties, or any of their

respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees

(including counsel and financial advisors to the Ad Hoc Lender Group (as defined in the

Restructuring Support Agreement)); (h) litigating, objecting to, challenging, contesting in any

manner, or raising any defenses to, the validity, extent, amount, perfection, priority, or

enforceability of any of the DIP Obligations, the DIP Liens, the Pre-Petition Liens, the Pre-

Petition Secured Obligations or any other rights or interests of the DIP Parties or the Pre-Petition

Secured Parties; or (i) seeking to subordinate, recharacterize, disallow or avoid the DIP

Obligations or the Pre-Petition Secured Obligations, provided that the foregoing restriction shall

not apply to challenging the validity of a Termination Declaration and/or seeking a determination

that an Event of Default has not occurred or is not continuing.

               42.     Effect of Stipulations on Third Parties. The Debtors’ Stipulations shall be

binding upon the Debtors in all circumstances upon entry of this Interim DIP Order. The


                                                 59
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 60 of 75



Debtors’ Stipulations shall be binding upon the Debtors’ estates and each other party-in-interest,

including the Committee, if any, except to the extent and only to the extent such Committee or

any other party in interest with standing (including any chapter 11 trustee) other than the Debtors

(or if the Cases are converted to cases under chapter 7 prior to the expiration of the Challenge

Period (as defined below), the chapter 7 trustee in such Successor Case), first, commences, by

the earliest of (x) with respect to any Committee, sixty (60) calendar days after the formation of

any Committee, (y) with respect to other parties-in-interest with requisite standing other than the

Debtors or any Committee, forty-five (45) calendar days following the date of entry of the

Interim DIP Order, and (z) with respect to either the Committee or any other parties-in-interest

with requisite standing five (5) calendar days prior to the confirmation hearing with respect to a

plan (such time period established by the earliest of clauses (x), (y) and (z), as the same may be

extended in accordance with this Paragraph 42, shall be referred to as the “Challenge Period,”

and the date that is the next calendar day after the termination of the Challenge Period in the

event that either (i) no Challenge (as defined below) is properly raised during the Challenge

Period or (ii) with respect only to those parties who properly file a Challenge, such Challenge is

fully and finally adjudicated, shall be referred to as the “Challenge Period Termination Date”), a

contested matter, adversary proceeding, or other matter challenging or otherwise objecting to the

admissions, stipulations, findings, or releases included in the Debtors’ Stipulations (each, a

“Challenge”), and second, obtains a final, non-appealable order in favor of such party-in-interest

sustaining any such Challenge in any such timely-filed contested matter, adversary proceeding,

or other action (any such Challenge timely brought for which such a final and non-appealable

order is so obtained, a “Successful Challenge”). If a chapter 7 trustee or a chapter 11 trustee is

appointed or elected during the Challenge Period, then the Challenge Period Termination Date


                                                60
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 61 of 75



with respect to such trustee only, shall be the later of (i) the last day of the Challenge Period and

(ii) the date that is twenty (20) calendar days after the date on which such trustee is appointed or

elected. Except as otherwise expressly provided herein, from and after the Challenge Period

Termination Date and for all purposes in these Cases and any Successor Cases (and after the

dismissal of these Cases or any Successor Cases), (i) any and all payments made to or for the

benefit of the Pre-Petition Secured Parties or otherwise authorized by this Interim DIP Order

(whether made prior to, on, or after the Petition Date) shall be indefeasible and not be subject to

counterclaim, set-off, subordination, recharacterization, defense, disallowance, recovery or

avoidance, (ii) any and all such Challenges by any party-in-interest shall be deemed to be forever

released, waived, and barred, (iii) all of the Pre-Petition Secured Obligations shall be deemed to

be fully allowed claims within the meaning of section 506 of the Bankruptcy Code, and (iv) the

Debtors’ Stipulations shall be binding on all parties in interest in these Cases or any Successor

Cases, including any Committee or chapter 11 or chapter 7 trustee.             Notwithstanding the

foregoing, to the extent any Challenge is timely asserted, the Debtors’ Stipulations and the other

provisions in clauses (i) through (iv) in the immediately preceding sentence shall nonetheless

remain binding and preclusive on any Committee and on any other party-in-interest from and

after the Challenge Period Termination Date, except to the extent that such Debtors’ Stipulations

or the other provisions in clauses (i) through (iv) of the immediately preceding sentence were

expressly challenged in such Challenge and such Challenge becomes a Successful Challenge.

The Challenge Period may be extended only (i) (A) with respect to the Pre-Petition Revolving

Facility, with the written consent of the Initial Administrative Agent and (B) with respect to the

Pre-Petition Term Loan Facility, the Successor Administrative Agent (or, if the Appointment has

not occurred, the then-acting Administrative Agent (as defined in the Pre-Petition Loan


                                                 61
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 62 of 75



Agreement), in either case of the Successor Administrative Agent or the then-acting

Administrative Agent, acting at the direction of the “Required Lenders” (as defined in the Pre-

Petition Loan Agreement) or (ii) by order of the Court for good cause shown. Notwithstanding

any provision to the contrary herein, nothing in this Interim DIP Order shall be construed to grant

standing on any party in interest, including any Committee, to bring any Challenge on behalf of

the Debtors’ estates. The failure of any party in interest, including any Committee, to obtain an

order of this Court prior to the Challenge Period Termination Date granting standing to bring any

Challenge on behalf of the Debtors’ estates shall not be a defense to failing to commence a

Challenge prior to the Challenge Period Termination Date as required under this Paragraph 42 or

to require or permit an extension of the Challenge Period Termination Date.

               43.     No Third-Party Rights. Except as explicitly provided for herein or in any

of the DIP Loan Documents, this Interim DIP Order does not create any rights for the benefit of

any third party, creditor, equity holder, or direct, indirect, or incidental beneficiary.         In

determining to make any loan (whether under the DIP Credit Agreement or otherwise) or to

permit the use of Cash Collateral or in exercising any rights or remedies as and when permitted

pursuant to this Interim DIP Order or the DIP Loan Documents, the DIP Parties, and the Pre-

Petition Secured Parties shall not (i) be deemed to be in control of the operations of the Debtors

or to be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the Debtors (as such terms, or any similar terms, are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, as amended, or any

similar federal, state or local statute or regulation) or (ii) owe any fiduciary duty to the Debtors,

their respective creditors, shareholders, or estates.




                                                  62
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 63 of 75



               44.     Section 506(c) Claims. Subject to entry of a Final DIP Order and as a

further condition of the DIP Facility and any obligation of the DIP Parties to make credit

extensions pursuant to the DIP Loan Documents (and the consent of the DIP Parties to the

payment of the Carve-Out to the extent provided herein and the consent of the Pre-Petition

Secured Parties of the priming of the Pre-Petition Liens by the DIP Facility and the use of Cash

Collateral) (a) no costs or expenses of administration of the Cases or any Successor Cases shall

be charged against or recovered from or against any or all of the DIP Parties or the Pre-Petition

Secured Parties with respect to the DIP Collateral or the Pre-Petition Collateral, in each case

pursuant to section 105 or section 506(c) of the Bankruptcy Code or otherwise, without the prior

written consent of the DIP Parties or the Pre-Petition Secured Parties, as applicable and (b) no

such consent shall be implied from any other action, inaction, or acquiescence of any or all of the

DIP Parties or the Pre-Petition Secured Parties.

               45.     No Marshaling. Subject to entry of a Final DIP Order, the DIP Parties,

and Pre-Petition Secured Parties shall not be subject to the equitable doctrine of “marshaling” or

any other similar doctrine with respect to any of the DIP Collateral or the Pre-Petition Collateral,

as applicable, provided that the DIP Parties and Pre-Petition Secured Parties shall first satisfy

their claims from DIP Collateral or Pre-Petition Collateral other than Avoidance Proceeds before

satisfying such claims from Avoidance Proceeds.

               46.     Section 552(b). Subject to entry of a Final DIP Order, the Pre-Petition

Secured Parties shall each be entitled to all of the rights and benefits of section 552(b) of the

Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the

Bankruptcy Code shall not apply to the Pre-Petition Secured Parties with respect to proceeds,

product, offspring or profits of any of the Pre-Petition Collateral.


                                                   63
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 64 of 75



               47.     Access to DIP Collateral. Notwithstanding anything contained herein to

the contrary and without limiting any other rights or remedies of the DIP Agent, exercisable on

behalf of the DIP Lenders, subject to the terms of the DIP Loan Documents, upon written notice

to the landlord of any leased premises that a Termination Date has occurred and is continuing,

the DIP Agent may (or shall at the direction of the Required DIP Lenders), subject to the

applicable notice provisions in this Interim DIP Order and any separate applicable agreement by

and between such landlord and the DIP Agent, enter upon any leased premises of the Debtors or

any other party for the purpose of exercising any remedy with respect to DIP Collateral located

thereon and shall be entitled to all of the Debtors’ rights and privileges as lessee under such lease

without interference from the landlord thereunder, provided that the DIP Agent shall be obligated

only to pay rent of the Debtors that first accrues after the written notice referenced above is

delivered and that is payable during the period of such occupancy by the DIP Agent, calculated

on a daily per diem basis. Nothing contained herein shall require the DIP Agent or any other DIP

Party to assume any lease as a condition to the rights afforded in this paragraph.

               48.     Exculpation. Nothing in this Interim DIP Order or the DIP Loan

Documents shall in any way be construed or interpreted to impose or allow the imposition upon

any DIP Party or Pre-Petition Secured Party any liability for any claims arising from the pre-

petition or postpetition activities of the Loan Parties and the Debtors, including with respect to

the operation of their businesses, in connection with their restructuring efforts or administration

of these Cases. In addition, (a) the DIP Parties shall not in any way or manner be liable or

responsible for: (i) the safe-keeping of the DIP Collateral, (ii) any loss or damage thereto

occurring or arising in any manner or fashion from any cause, (iii) any Diminution in Value

thereof, or (iv) any act or default of any carrier, servicer, bailee, custodian, forwarding agency or


                                                 64
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 65 of 75



other person, and (b) all risk of loss, damage, or destruction of the DIP Collateral shall be borne

by the Debtors.

               49.     DIP Parties Release. Upon entry of this Interim DIP Order, the Debtors,

on their own behalf and their estates, forever and irrevocably: (i) release, discharge, and acquit

the DIP Parties, solely in their capacity as DIP Parties, and each of their former or current

officers, employees, directors, agents, representatives, owners, members, partners, financial

advisors, legal advisors, shareholders, managers, consultants, accountants, attorneys, affiliates,

and predecessors-in-interest of and from any and all claims, demands, liabilities, responsibilities,

disputes, remedies, causes of action, indebtedness and obligations, of every type, including,

without limitation, any so-called “lender liability” or equitable subordination claims or defenses,

solely with respect to or relating to the negotiation and entry into the DIP Loan Documents; and

(ii) waive, discharge and release any and all defenses (including, without limitation, offsets and

counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability, and

avoidability of the DIP Liens and the DIP Obligations.

               50.     [Reserved].

               51.     Insurance Proceeds and Policies. Upon entry of this Interim DIP Order

and to the fullest extent provided by applicable law, the DIP Agent, for the benefit of itself and

the DIP Lenders, and the Initial Administrative Agent, for the benefit of itself and the Pre-

Petition Term Loan Lenders, shall be, and shall be deemed to be, without any further action or

notice, named as additional insured and loss payee on each insurance policy maintained by the

Debtors that in any way relates to the DIP Collateral; provided, that in accordance with the terms

of the Appointment, such interests shall succeed to the Successor Administrative Agent, for the

benefit of the Administrative Agent (as defined in the Pre-Petition Loan Agreement) and the Pre-


                                                 65
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 66 of 75



Petition Term Loan Lenders effective immediately upon the Successor Administrative Agent’s

Appointment.

               52.    Joint and Several Liability. Nothing in this Interim DIP Order shall be

construed to constitute a substantive consolidation of any of the Debtors’ estates, provided,

however, that the Debtors shall be jointly and severally liable for the obligations hereunder and

all DIP Obligations in accordance with the terms hereof and the DIP Loan Documents.

               53.    Rights Preserved. The entry of this Interim DIP Order is without prejudice

to, and does not constitute a waiver of, expressly or implicitly: (a) the right of any party

(including, but not limited to, the DIP Parties and the Pre-Petition Secured Parties) to object to

the allowance of any professional fees or expenses of any Professional Person, which rights are

expressly preserved, (b) the DIP Parties’ and Pre-Petition Secured Parties’ right to seek any other

or supplemental relief in respect of the Debtors; (c) any of the rights of any of the DIP Parties

and the Pre-Petition Secured Parties under the Bankruptcy Code or under applicable non-

bankruptcy law, including, without limitation, the right to (i) request modification of the

automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the Cases

or Successor Cases, conversion of any of the Cases to cases under Chapter 7, or appointment of a

Chapter 11 trustee or examiner with expanded powers, or (iii) propose, subject to the provisions

of section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or (d) any other rights,

claims or privileges (whether legal, equitable or otherwise) of any of the DIP Parties or Pre-

Petition Secured Parties. The entry of this Interim DIP Order is without prejudice to, and does

not constitute an express or implicit waiver of, the Debtors’, a Committee’s (if appointed) or any

party-in-interest’s right to oppose any of the relief requested in accordance with the immediately

preceding sentence except as expressly prohibited in this Interim DIP Order. Entry of this


                                                66
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 67 of 75



Interim DIP Order is without prejudice to any and all rights of the Debtors, a Committee (if

appointed) or any other party-in-interest with respect to the terms and approval of the Final DIP

Order and any other position which any party-in-interest deems appropriate to raise in the

Debtors’ Cases.

                54.   No Waiver by Failure to Seek Relief. The failure of the DIP Parties or

Pre-Petition Secured Parties to seek relief or otherwise exercise their rights and remedies under

this Interim DIP Order, the DIP Loan Documents, the Pre-Petition Loan Documents or applicable

law, as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder,

or otherwise.

                55.   Binding Effect of Interim DIP Order. Except as provided in paragraph

[42] of this Interim DIP Order, immediately upon entry of this Interim DIP Order by this Court,

the terms and provisions of this Interim DIP Order shall become valid and binding upon and

inure to the benefit of the Debtors, the DIP Parties, the Pre-Petition Secured Parties, all other

creditors of any of the Debtors, any Committee (or any other court appointed committee)

appointed in the Cases and all other parties-in-interest and their respective successors and

assigns, including any trustee or other fiduciary hereafter appointed in any of the Cases, any

Successor Cases, or upon dismissal of any Case or Successor Case; provided that neither the DIP

Parties nor the Pre-Petition Secured Parties shall have an obligation to permit the use of DIP

Collateral (including Cash Collateral) or to extend any financing to any chapter 7 trustee, chapter

11 trustee or similar responsible person appointed for the Debtors’ estates. The rights, benefits,

and protections of the Initial Administrative Agent and the Successor Administrative Agent set

forth in Article IX of the Pre-Petition Loan Agreement remain in full force and effect as between

the Pre-Petition Secured Parties.


                                                67
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 68 of 75



               56.     No Modification of Interim DIP Order.            Until and unless the DIP

Obligations and the Pre-Petition Secured Obligations have been indefeasibly paid in full in cash,

and all letters of credit under the DIP Facility shall have been cancelled, backed, or cash

collateralized in accordance with the terms thereof (such payment being without prejudice to any

terms or provisions contained in the DIP Facility which survive such discharge by their terms),

and all commitments to extend credit under the DIP Facility have been terminated, the Debtors

shall not seek or consent to, directly or indirectly, without the prior written consent of the (A) the

DIP Agent (acting at the direction of the Structuring Advisor and the Required DIP Lenders), (B)

with respect to any provisions that impact the legal or economic rights of the Initial

Administrative Agent and the Pre-Petition Revolving Lenders, the Initial Administrative Agent

and (C) with respect to any provisions that impact the legal or economic rights of the then-acting

Administrative Agent (as defined in the Pre-Petition Loan Agreement) and the Pre-Petition Term

Loan Lenders, the Successor Administrative Agent (or, if the Appointment has not occurred, the

then-acting Administrative Agent (as defined in the Pre-Petition Loan Agreement)), in either

case, acting at the direction of the “Required Lenders” (as defined in the Pre-Petition Loan

Agreement), any material modification, stay, vacatur or amendment to this Interim DIP Order.

               57.     Continuing       Effect   of     Pre-Petition    Intercreditor    Agreement.

Notwithstanding the repayment of the Pre-Petition Revolving Obligations, the Debtors and the

Pre-Petition Secured Parties each shall be bound by, and in all respects the Pre-Petition Secured

Facilities shall be governed by, and be subject to all the terms, provisions and restrictions of the

Pre-Petition Intercreditor Agreement.




                                                  68
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 69 of 75



               58.    Interim DIP Order Controls. In the event of any inconsistency between

the terms and conditions of the DIP Loan Documents and this Interim DIP Order, the provisions

of this Interim DIP Order shall govern and control.

               59.    Discharge.    Except as otherwise agreed in writing by the DIP Agent

(acting at the direction of the Structuring Advisor and the Required DIP Lenders), the Successor

Administrative Agent (or, if the Appointment has not occurred), the then-acting Administrative

Agent (as defined in the Pre-Petition Loan Agreement) in either case acting at the direction of the

“Required Lenders” (as defined in the Pre-Petition Loan Agreement), and the Initial

Administrative Agent (with respect to the adequate protection granted to the Initial

Administrative Agent and the Pre-Petition Revolving Lenders) the DIP Obligations and the

obligations of the Debtors with respect to the adequate protection provided herein shall not be

discharged by the entry of an order confirming any plan of reorganization in any of the Cases,

notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such

obligations have been indefeasibly paid in full in cash, on or before the effective date of such

confirmed plan of reorganization.

               60.    Survival. The provisions of this Interim DIP Order and any actions taken

pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan

of reorganization in any of the Cases; (b) converting any of the Cases to a case under Chapter 7

of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor Cases; or (d) pursuant

to which this Bankruptcy Court abstains from hearing any of the Cases or Successor Cases. The

terms and provisions of this Interim DIP Order, including the claims, liens, security interests and

other protections granted to the DIP Parties and the Pre-Petition Secured Parties pursuant to this

Interim DIP Order and the DIP Loan Documents, shall continue in the Cases, in any Successor


                                                69
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 70 of 75



Cases, or following dismissal of the Cases or any Successor Cases, and shall maintain their

priority as provided by this Interim DIP Order until: (i) in respect of the DIP Facility, all the DIP

Obligations, pursuant to the DIP Loan Documents and this Interim DIP Order, have been

indefeasibly paid in full in cash and all letters of credit under the DIP Credit Facility shall have

been cancelled or cash collateralized in accordance with the terms thereof (such payment being

without prejudice to any terms or provisions contained in the DIP Facility which survive such

discharge by their terms), and all commitments to extend credit under the DIP Facility are

terminated; and (ii) in respect of the Pre-Petition Secured Facilities, all of the Pre-Petition

Secured Obligations pursuant to the Pre-Petition Loan Documents and this Interim DIP Order,

have been indefeasibly paid in full in cash. If any or all of the provisions of this Interim DIP

Order are hereafter reversed, modified, vacated or stayed, such reversal, modification, vacation

or stay shall not affect: (i) the validity, priority or enforceability of any Adequate Protection

Payments incurred prior to the effective date of such reversal, modification, vacation or stay; or

(ii) the validity, priority or enforceability of the Adequate Protection Liens and the Adequate

Protection Superpriority Claims. Notwithstanding any such reversal, modification, vacation or

stay of any use of Cash Collateral, any Adequate Protection Payments made by the Debtors prior

to the effective date of such reversal, modification, vacation or stay shall be governed in all

respects by the original provisions of this Interim DIP Order, and the Pre-Petition Secured Parties

shall be entitled to all the rights, remedies, privileges and benefits granted herein.

               61.     Payments Free and Clear. Any and all payments or proceeds remitted to

the Initial Administrative Agent, the Successor Administrative Agent or any of the other Pre-

Petition Secured Parties pursuant to the provisions of this Interim DIP Order shall be irrevocable,

received free and clear of any claim, charge, assessment or other liability, including, subject to


                                                  70
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 71 of 75



entry of the Final DIP Order, any such claim or charge arising out of or based on, directly or

indirectly, sections 506(c) and 552(b) of the Bankruptcy Code (whether asserted or asserted by,

through or on behalf of the Debtors).

               62.    Final Hearing. The Final Hearing to consider entry of the Final DIP Order

and final approval of the DIP Facility is scheduled for August 7 , 2019, at 3 : 0 0 pm (Central

Daylight Time) before the Honorable United States Bankruptcy Judge David R. Jones, in

Courtroom 400, at the United States Bankruptcy Court for the Southern District of Texas. On or

before July 12, 2019, the Debtors shall serve notice of the entry of this Interim DIP Order and of

the Final Hearing (the “Final Hearing Notice”) on: (a) the parties having been given notice of

the Interim Hearing; (b) any party that has filed prior to such date a request for notices with this

Bankruptcy Court; and (c) counsel for a Committee (if appointed). The Final Hearing Notice shall

state that any party-in-interest objecting to the entry of the proposed Final DIP Order shall file

written objections with the Clerk of the Bankruptcy Court no later than August 2, 2019, which

objections shall be served so as to be received on or before such date by: (i) co-counsel to the

Debtors, Latham & Watkins LLP, 885 Third Avenue, New York, New York 10021, Attn:              David

Hammerman             (david.hammerman@lw.com)               and         Annemarie            Reilly

(annemarie.reilly@lw.com); (ii) co-counsel to the Debtors, King & Spalding, 1185 Avenue of the

Americas, New York, New York 10036, Attn: Roger G. Schwartz (rschwartz@kslaw.com) and

Sarah L. Primrose (sprimrose@kslaw.com); (iii) counsel to the Initial Administrative Agent,

Morgan, Lewis & Bockius LLP, One Federal Street, Boston, MA 02110, Attn: Amelia C. Joiner

and Winstead PC, 600 Travis Street, Suite 5200, Houston, Texas 77002, Attn: Sean B. Davis; (iv)

counsel to the Successor Administrative Agent, Arnold & Porter Kaye Scholer LLP, 70 W.

Madison     Street,   Suite    4200,    Chicago,     IL    60602,    Attn:    Tyler    Nurnberg


                                               71
       Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 72 of 75



(tyler.nurnberg@arnoldporter.com) and Sarah Gryll (sarah.gryll@arnoldporter.com); (v) counsel

to the Ad Hoc Lender Group, Jones Day, 250 Vesey St., New York, NY 10281, Attn: Scott J.

Greenberg, Michael C. Schneidereit, Peter S. Saba; (vi) counsel to the Structuring Advisor,

Proskauer Rose LLP, Eleven Times Square, New York, NY 10036, Attn: Vincent Indelicato and

Chris Theodoridis; and (vii) counsel to the Ad Hoc Group of Noteholders, Stroock & Stroock &

Lavan LLP, 180 Maiden Lane, New York, NY 10038, Attn: Kristopher M. Hansen, Sayan

Bhattacharyya and Jason M. Pierce.

               63.       Necessary Action. The Debtors are authorized to take any and all such

actions as are necessary or appropriate to implement the terms of this Interim DIP Order.

               64.       Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and

6004, and the applicable Local Bankruptcy Rules, in each case to the extent applicable, are

satisfied by the contents of the Motion.

               65.       Nunc Pro Tunc Effect of this Interim DIP Order; Enforceability. This

Interim DIP Order shall constitute findings of fact and conclusions of law pursuant to

Bankruptcy Rule 7052 and shall take effect and be enforceable nunc pro tunc to the Petition Date

immediately upon entry thereof.         Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

6006(d), 7062 or 9014 of the Bankruptcy Rules, any applicable Local Bankruptcy Rules, or Rule

62(a) of the Federal Rules of Civil Procedure, this Interim DIP Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness

of this Interim DIP Order.

               66.       Retention of Jurisdiction. This Court has and will retain jurisdiction to

enforce this Interim DIP Order according to its terms.

Signed: July [_], 2019
Houston, Texas

                                                 72
     Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 73 of 75




Signed: July 01, 2019.

                                   ____________________________________
                                  [DAVID R. JONES ]
                                  United
                                   UNITEDStates Bankruptcy
                                            STATES         Judge
                                                    BANKRUPTCY   JUDGE




                                    73
Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 74 of 75



                            Exhibit A

                             Budget




                               74
                                                                  Case 19-33650 Document 91 Filed in TXSB on 07/02/19 Page 75 of 75


Project Secure
Cash Flow Forecast for the Forthcoming 13-Week Period
                                                                                                      Consolidated Weekly Cash Flow Forecast
                                                            1              2              3              4              5               6             7              8              9             10              11            12             13
 ($ in '000s)                                              FCT            FCT            FCT            FCT            FCT             FCT           FCT            FCT            FCT            FCT            FCT            FCT            FCT
                For the Week Ending:                      Jul-05         Jul-12         Jul-19         Jul-26         Aug-02         Aug-09         Aug-16         Aug-23         Aug-30         Sep-06         Sep-13         Sep-20         Sep-27
                                                           File                                                                    Confirmation                                                                 Emerge
  Receipts                                            $    10,148 $        9,319 $       10,228 $        9,091 $       10,120 $         9,108 $      10,156 $        9,563 $       10,247 $        9,707 $ 10,071 $              9,740 $ 10,374
 Total Collections                                         10,148          9,319         10,228          9,091         10,120           9,108        10,156          9,563         10,247          9,707   10,071                9,740   10,374
     Wages and Benefits                                        200         2,432            525          2,429            275           2,929           153          2,429            150          2,437             161         3,449            158
     Inventory, Interface/License & Marketing                2,302         4,276          2,537          1,599          1,046           4,201         3,136          1,339          1,958          4,122           2,234           933          1,794
     Dealers and Service Dealers                             2,950         3,906          4,626          5,722          5,551           4,287         4,736          5,695          4,949          3,154           3,297         3,865          3,705
     Taxes                                                      10            19             28             37          1,550               9            19             28          1,515             10              19            28             38
     IT and Other Disbursements                              1,157         1,888          3,218          3,523          1,200           3,170         2,720          2,676          1,426          1,803           1,897         2,731          1,379
 Total Operating Disbursements                              6,619         12,521         10,934         13,310          9,622          14,595        10,763         12,166          9,998         11,525          7,607         11,007          7,072

 Operating Cash Flow                                        3,529         (3,203)             (706)      (4,218)            498         (5,487)           (608)      (2,602)            248        (1,819)        2,464         (1,267)         3,302
     Debt Service1                                         (15,665)             -                -           -          (1,580)              -               -              -       (1,785)            -         (23,212)               -              -
     Other Non-Operating Cash Flow 2                       (10,130)             -                -       1,030               -             250               -              -            -             -               -                -              -
     Rights Offering Cash Proceeds                               -              -                -           -               -               -               -              -            -             -         200,000                -              -
     Term Loan Repayment                                         -              -                -           -               -               -               -              -            -             -        (150,000)               -              -
     Transfer From/(To) Ascent                                   -              -                -           -               -               -               -              -            -             -           3,500                -              -
     Restructuring Professional Fees                          (700)        (4,384)            (967)       (967)           (967)         (3,621)           (967)          (967)        (967)         (967)        (10,323)               -              -
 Non-Operating Receipts / (Disbursements)                  (26,495)       (4,384)             (967)           63        (2,546)         (3,371)           (967)          (967)      (2,752)         (967)        19,965                 -              -

 Cash Flow Before Revolver/DIP                             (22,966)       (7,586)        (1,673)         (4,155)        (2,049)         (8,858)       (1,575)        (3,569)        (2,504)        (2,785)       22,429         (1,267)         3,302
     Revolver Borrowing/Repayment                         (181,400)             -             -              -              -               -             -              -              -              -               -             -              -
     DIP Borrowing/Repayment                               210,000         (1,610)        1,673          4,155          2,049           8,858         1,575          3,569          2,504          2,785        (235,558)            -              -
     Exit Facility Borrowing/Repayment                           -              -             -              -              -               -             -              -              -              -         213,129         1,267         (3,302)
 Change in Cash                                             5,634         (9,196)                -              -              -              -              -              -              -              -              -              -              -
 Beginning Cash                                             8,562         14,196          5,000          5,000          5,000           5,000         5,000          5,000          5,000          5,000          5,000          5,000          5,000
  Change in Cash                                            5,634         (9,196)             -              -              -               -             -              -              -              -              -              -              -
 Ending Cash                                          $    14,196 $        5,000 $        5,000 $        5,000 $        5,000 $         5,000 $       5,000 $        5,000 $        5,000 $        5,000 $        5,000 $        5,000 $        5,000
 Beginning Pre-Petition Revolver Balance              $ 181,400 $                 - $            - $            - $            - $            - $            - $            - $            - $            - $            - $            - $            -
  Revolver Borrowing/Repayment                          (181,400)                 -              -              -              -              -              -              -              -              -              -              -              -
 Ending Pre-Petition Revolver Balance                          -                  -              -              -              -              -              -              -              -              -              -              -              -

 Beginning DIP Balance                                $         - $ 210,000 $ 208,390 $ 210,064 $ 214,219 $ 216,267 $ 225,125 $ 226,700 $ 230,269 $ 232,773 $ 235,558 $                                                                 - $            -
  DIP Borrowings/Repayment                                210,000    (1,610)    1,673     4,155     2,049     8,858     1,575     3,569     2,504     2,785  (235,558)                                                                  -              -
 Ending DIP Balance                                       210,000   208,390   210,064   214,219   216,267   225,125   226,700   230,269   232,773   235,558         -                                                                   -              -

 Beginning Exit Facility Balance                      $            - $            - $            - $            - $            - $            - $            - $            - $            - $            - $       - $ 213,129 $ 214,396
  Exit Facility Borrowing/Repayment                                -              -              -              -              -              -              -              -              -              -   213,129     1,267    (3,302)
 Ending Exit Facility Balance                                      -              -              -              -              -              -              -              -              -              -   213,129   214,396   211,095
 1
     Debt Service the week of 7/5 includes Q2 Term Loan interest and Pre-Petition Revolver interest through repayment; the weeks of 8/2 and 8/30 comprise of only DIP interest, and payments at emergence include Term Loan and DIP interest
 2
  Non-Operating Cash Flow includes 1) $250 thousand Bank of America indemnity fee paid the week of 7/5 and remitted back to MONI at confirmation, 2) $1.03 million posting of cash collateralization of LCs the week of 7/5 and remitted
 back to MONI the week of 7/26, and 3) $8.85 million fee to the DIP/Exit Provider the week of 7/5
 All debt balances above exclude $1 million of LCs outstanding
